Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 1 of 48




                       Exhibit 28
      Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 2 of 48



                                                                     Page 1

 1                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK
 2
 3      WHITESTONE CONSTRUCTION, CORP.,)
                                       )
 4                Plaintiff,           )
                                       )
 5           vs.                       )                No. 20-cv-1006
                                       )
 6      YUANDA USA CORPORATION,        )
                                       )
 7                Defendant.           )
 8
 9
                         The videotaped videoconference deposition of
10
        STEVEN GRZIC, called for examination, taken pursuant to
11
        the Federal Rules of Civil Procedure of the United States
12
        District Courts pertaining to the taking of depositions,
13
        taken before KELLY A. BRICHETTO, CSR No. 84-3252,
14
        Certified Shorthand Reporter of the State of Illinois, on
15
        the 27th day of January, 2021, at 9:09 a.m.
16
17
18
19
        REPORTED REMOTELY FROM CHICAGO, ILLINOIS
20
21
22
23
24

                                  Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 3 of 48


                                                               Page 2                                                                           Page 4
 1 REMOTE APPEARANCES:                                                   1             INDEX OF EXHIBITS
                                                                         2 NUMBER             DESCRIPTION                 IDENTIFIED
 2                                                                       3 Exhibit No. 2     Complaint                143
        On behalf of the Plaintiffs:                                       Exhibit No. 4     Whitestone PO 13-0139-002 36
 3                                                                       4 Exhibit No. 5     AIA form contract, A401
          GOETZ FITZPATRICK, LLP, by                                                   and Rider A                20
                                                                         5 Exhibit No. 6     RFI                    75
 4        MR. DONALD J. CARBONE                                            Exhibit No. 7     Whitestone Proposed
          1 Pennsylvania Plaza                                           6             Change Order Number 98            94
 5        Suite 3100                                                       Exhibit No. 8     E-mail                  95
                                                                         7 Exhibit No. 10    Description of dispute
          New York, New York 10119
                                                                                       dated May 6, 2019             97
 6        (212) 695-8100                                                 8 Exhibit No. 12    Letter Whitestone to
          dcarbone@goetzfitz.com                                                       Yuanda June 24th, 2019          99
 7                                                                       9 Exhibit No. 17    Summary of Whitestone's
                                                                                       costs                149
 8      On behalf of the Defendant:                                     10 Exhibit No. 19    Updated Summary of
 9        FOX SWIBEL LEVIN & CARROLL, LLP, by                                          Whitestone's costs          149
          MR. ADAM GILL                                                 11 Exhibit No. 20    Plaintiff's Initial
                                                                                       Disclosure Pursuant to
10        222 West Madison Street
                                                                        12             Rule 26                  8
          Chicago, Illinois 60606                                          Exhibit No. 21    Checklist and Exhibit A
11        (312) 224-1200                                                13             to Rider B                20
          agill@foxswibel.com                                              Exhibit No. 22    Spec Section 084413
                                                                        14             Glazed Aluminum Curtainwall 63
12                                                                         Exhibit No. 23    Spec Section 084426
13             -------                                                  15             Glass Curtainwalls           63
14                                                                         Exhibit No. 24    Section 088000 Glazing         63
                                                                        16 Exhibit No. 25    Original submission returned
15 ALSO PRESENT:
                                                                                       by the architect dated
16 MR. JUSTIN BOND, Legal Videographer                                  17             October 15th, 2014            81
17                                                                         Exhibit No. 26    Architect's review and
18                                                                      18             return of the revised
                                                                                       drawings dated
19                                                                      19             February 23rd, 2015           81
20                                                                         Exhibit No. 27    Declaration               115
21                                                                      20
22                                                                      21
                                                                        22
23                                                                      23
24                                                                      24

                                                               Page 3                                                                           Page 5
 1           TRANSCRIPT INDEX                                 1                      THE VIDEOGRAPHER: Good morning. Today is
 2   APPEARANCES . . . . . . . . . . . . . . . . . . . . . 2  2              January 27th, 2021. The time is 9:09 a.m., and we are on
 3                                                            3              the record.
 4   INDEX OF EXHIBITS . . . . . . . . . . . . . . . . . . 4  4                         Today we'll take a videotaped deposition
 5                                                            5              in case Number 20-cv 1006. This deposition is being held
 6   EXAMINATION OF STEVEN GRZIC                              6              remotely.
 7   BY MR. GILL . . . . . . . . . . . . . . . . . . . . 6    7                         Counsel, please state your appearance and
 8                                                            8              affiliation for the record.
 9                                                            9                      MR. GILL: Adam Gill, G-I-L-L, with Fox Swibel
10                                                           10              in Chicago representing Defendant, Yuanda USA
11   REPORTER'S CERTIFICATE . . . . . . . . . . . . . . 170 11               Corporation.
12                                                           12                      MR. CARBONE: Donald J. Carbone for Goetz
13   EXHIBIT CUSTODY                                         13              Fitzpatrick, LLP for the Plaintiff.
14   COURT REPORTER                                          14                      THE VIDEOGRAPHER: Thank you.
15                                                           15                         Would you please swear the witness.
16                                                           16
17                                                           17
18                                                           18
19                                                           19
20                                                           20
21                                                           21
22                                                           22
23                                                           23
24                                                           24

                                                                                                                                       2 (Pages 2 - 5)
                                                   Veritext Legal Solutions
www.veritext.com                                                                                                                       888-391-3376
  Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 4 of 48


                                                               Page 6                                                           Page 8
 1                         (Witness sworn.)                              1   said, what you heard and things like that, but I don't
 2   WHEREUPON:                                                          2   want you to guess. I told Mr. Dearth last week I want,
 3                 STEVEN GRZIC,                                         3   you know, the best answer you could give but I also want
 4   called as a witness herein, having been first duly sworn,           4   answers based on what you know or what you saw or what
 5   was examined and testified as follows:                              5   you did.
 6                DIRECT EXAMINATION                                     6           Is that okay as ground rules?
 7   BY MR. GILL:                                                        7       A. Yes.
 8       Q. Can you state your name and spell your last                  8       Q. Okay. If you can look at Exhibit 20,
 9   name for the record, please.                                        9   Defendant's Exhibit 20. I saw Mr. Carbone open the
10       A. My name is Steven Grzic, G-R-Z-I-C.                         10   FedEx. Thank you for doing that. Yep. I'd just like --
11          MR. GILL: Okay. For the record, this is the                 11   yep. Take off the binder clip and look at the top
12   discovery deposition of Steve Grzic taken pursuant to              12   exhibit which is Exhibit 20.
13   notice and agreement of the parties, the Federal Rules of          13           And, Don, I do intend to use some of the
14   Civil Procedure and all local rules.                               14   exhibits I used last week. Do you have those available
15   BY MR. GILL:                                                       15   for Mr. Grzic?
16       Q. Mr. Grzic, have you ever given a deposition                 16          MR. CARBONE: He has those in a pile.
17   before?                                                            17          MR. GILL: Okay. Thank you.
18       A. Yes, I have.                                                18   BY MR. GILL:
19       Q. How many times?                                             19       Q. And, for the record, Exhibit 20 is
20       A. Five, six times.                                            20   Plaintiff's Initial Disclosure Pursuant to Rule 26.
21       Q. Okay. When was the last time you gave one?                  21           Mr. Grzic, if you can read on the first page
22       A. Probably two, three years ago.                              22   to yourself what it says about what your knowledge is.
23       Q. Okay.                                                       23                        (Witness peruses document.)
24       A. Best guess.                                                 24       A. Okay.
                                                               Page 7                                                           Page 9
 1     Q.    I'm going to go over the basics just so we're               1       Q. Do you agree with the statement about what
 2 on the same page and you understand my expectations and I             2   your knowledge -- the description of what your knowledge
 3 understand so that we have the same ground rules.                     3   about this project is?
 4          Obviously there's a court reporter here                      4       A. Yes, a general knowledge.
 5 taking down everything you and I say, and even in the                 5       Q. Okay. I just want to ask you that because
 6 best of times, it's difficult to take down the questions              6   those are kind of the topics in general that we're going
 7 and answers properly, but with a remote deposition, it's              7   to be discussing today, and I want to make sure you agree
 8 even more of a problem, so I ask that all of your answers             8   with that statement.
 9 or responses be verbal. Nods of the head obviously don't              9           Before we get into the substance of this, the
10 translate well but -- so the same thing for um-hum,                  10   dispute between Whitestone and Yuanda, aside from
11 na-huh, kind of nonverbal but responses like that, so I              11   conversations with any of your attorneys have you
12 ask that all your answers be verbally.                               12   discussed the subject matter of this deposition with
13          If you need to take a break at any time, just               13   anyone?
14 let me know. I only ask that if there's a question                   14       A. No.
15 pending you answer the question and then we take a break.            15       Q. Did you have any discussions with James
16          I'm going to ask you about a lot of                         16   Dearth after his deposition last week?
17 communication and -- between you and others, and I want              17       A. I simply -- I simply asked him in general how
18 to make sure that you understand I'm not talking about               18   did it go.
19 any communication with Mr. Carbone, Mr. Kushner or anyone            19       Q. And what did Mr. Dearth tell you?
20 else with their firm.                                                20       A. He said he thought it went fine.
21          And most importantly, this deposition is                    21       Q. What did you do to prepare for this
22 going to be about your personal knowledge and not for you            22   deposition today?
23 as a representative of Whitestone Construction, so I want            23       A. I -- I met with my lawyer.
24 to know what you, what you saw, what you did, what you               24       Q. Did you look at any documents?

                                                                                                                    3 (Pages 6 - 9)
                                                        Veritext Legal Solutions
www.veritext.com                                                                                                     888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 5 of 48


                                                        Page 10                                                           Page 12
 1      A. Yes.                                                    1       Q. As project manager, what was your role?
 2      Q. What documents did you look at?                         2       A. To oversee a certain amount of projects
 3      A. I was -- it was many documents. Can I                   3   specifically, not to be involved in -- in general in the
 4   remember specifically anything? The only thing that I         4   company.
 5   remember specifically was the -- our purchase order of        5       Q. How would you define Whitestone's business
 6   White -- the purchase order between Whitestone                6   generally?
 7   Construction and Yuanda.                                      7       A. We're a construction company based in New
 8      Q. Okay. So some background information about              8   York City that does -- that -- that specializes in facade
 9   you.                                                          9   work.
10           What is your highest level of education?             10       Q. Facade work being window systems,
11      A. I have a bachelor's degree in engineering.             11   curtainwall, other cladding systems?
12      Q. Okay. Where did you receive that?                      12       A. Windows, curtainwall, roofing, masonry,
13      A. Manhattan College.                                     13   anything to do with the building enclosure.
14      Q. When did you receive that?                             14       Q. For commercial construction projects?
15      A. 1998.                                                  15       A. Some -- some pri -- some private but mostly
16      Q. Are you currently employed?                            16   public works.
17      A. Yes.                                                   17       Q. Prior to beginning with Whitestone in 2007
18      Q. What is your position?                                 18   did you have any experience in the commercial
19      A. I'm Vice-President at Whitestone                       19   construction industry?
20   Construction.                                                20       A. Prior to that, between graduating college and
21      Q. As the Vice-President of Whitestone, what are          21   to that year, I was a design engineer.
22   your -- what is your general role or duties?                 22       Q. A design engineer with whom?
23      A. Oversee the -- oversee all the projects in             23       A. For an HVA -- mechanical, electrical,
24   general. I don't get involved to the day -- day to day       24   plumbing design firm.
                                                        Page 11                                                           Page 13
 1   usually, but if I have to, I do, but otherwise, it's a        1       Q. So it was not a cladding company --
 2   general -- a general involvement in all the projects.         2       A. No.
 3       Q. How many projects generally does Whitestone            3       Q. -- or facade? Okay.
 4   have going at any one time?                                   4       A. No.
 5       A. Anywhere between 10 to 15.                             5       Q. When did you become vice-president of
 6       Q. During the course of the project that's the            6   Whitestone?
 7   subject of this dispute from 2013 to 2017, was this the       7       A. Vice-president would be probably last year.
 8   larger -- largest project that Whitestone had?                8       Q. What was your role or title prior to becoming
 9       A. Yes, I believe so.                                     9   vice-president?
10       Q. Who are the -- the founders of Whitestone?            10       A. I was president.
11       A. The founder was my father.                            11       Q. When did you become president?
12       Q. When did he start Whitestone?                         12       A. Approximately 2009 I would say, 2008, 2009.
13       A. I think 1983, 1984, something like that.              13       Q. Okay. So approximately 2009 through
14       Q. And, for the record, what's your father's             14   approximately 2018 or '19 you were president?
15   name?                                                        15       A. 2019, yeah. Probably, yeah.
16       A. Boris, B-O-R-I-S.                                     16       Q. Why did you go from president to
17       Q. Is this a family-owned business?                      17   vice-president?
18       A. Yes, it is.                                           18       A. Because my sister is the other owner of
19       Q. Can you describe your -- briefly describe             19   Whitestone Construction, so we -- for our own internal
20   your history at Whitestone?                                  20   reasons, she -- we decided to switch roles, which she
21       A. I started full time at Whitestone around 2007         21   became the president and I became the vice-president.
22   or 2008.                                                     22       Q. Are -- you said it was founded by your
23       Q. And what was your position when you started?          23   father. Is he still -- is he still involved in the
24       A. Originally project manager.                           24   company?

                                                                                                           4 (Pages 10 - 13)
                                                Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 6 of 48


                                                       Page 14                                                              Page 16
 1        A. No, he is not.                                       1       A. Yes.
 2        Q. Okay. It's you and your sister who are               2       Q. What is your understanding of that phrase?
 3   co-owners?                                                   3       A. That's a description of the responsibilities
 4        A. Yes.                                                 4   of a -- of any party in a -- in a construction contract.
 5        Q. When you were -- had the role of president,          5       Q. And that scope of work, since you said the
 6   was your involvement in projects much as it is now, just     6   construction contract, is that scope of work defined by
 7   kind of a general overview of the projects without being     7   the contract?
 8   involved day to day?                                         8       A. Yes.
 9        A. Correct.                                             9       Q. The term defective work, does that mean
10        Q. For this project, this litigation or the --         10   something specific to you?
11   Strike that.                                                11       A. Defective would mean something that's -- that
12            For this project relating to the curtainwall       12   has been rejected by anybody with authority during the
13   system where Whitestone hired Yuanda you were on a          13   project.
14   significant number of e-mails between Whitestone and        14       Q. Are you familiar with the term warranty work?
15   Yuanda. Is that common?                                     15       A. Yes.
16        A. This job had more problems than normal job --       16       Q. What does that mean?
17   than the normal job, so yes, when jobs are -- when          17       A. Warranty work is anything that -- anything
18   certain jobs have a lot more issues, then yes, I'm more     18   through the normal use of -- normal use of and wear --
19   involved.                                                   19   natural wear and tear of a product is under our warranty,
20        Q. Okay. Are you -- there are also a number of         20   is under our guarantee for a certain period of time
21   e-mails where you had personally sent e-mails to Yuanda.    21   due -- under normal wear and tear just something failing
22   Is that common when a project is more complicated or has    22   in the system.
23   more problems?                                              23       Q. Is your understanding that warranty work,
24        A. Yes.                                                24   correction of warranty work is covered by, generally
                                                       Page 15                                                              Page 17
 1       Q. And from the e-mails, it's my interpretation,         1   covered by a contractor's subcontract?
 2   please correct me if I'm wrong, that you were familiar       2       A. I -- can you repeat that one more time?
 3   with Yuanda's work generally; is that accurate?              3       Q. Is it your understanding whether or not the
 4       A. Yes.                                                  4   correction or repairs to something that's determined to
 5       Q. What do you understand Yuanda's part of this          5   be warranty work is covered or not covered by a
 6   project to be?                                               6   subcontract or a contract?
 7       A. They were the design engineers of -- and              7       A. By a specific -- you mean --
 8   manufacturers of the curtainwall system and other            8       Q. Generally.
 9   building enclosure systems.                                  9       A. Yes, it could be covered by a contract or a
10       Q. And are you aware of the problems that arose         10   subcontract, yes.
11   during or after construction regarding the curtainwall      11       Q. Are you familiar with the term punch list or
12   system known as the WT-3 clerestory?                        12   punch list work?
13       A. Yes.                                                 13       A. Yes.
14       Q. What is your general understanding of that           14       Q. What is punch list work?
15   problem or issue?                                           15       A. Punch list work is generally just a list of
16       A. That the -- that the -- that the system              16   out -- minor outstanding items that need to be finished
17   itself was rejected by the architect of record and,         17   in order for the -- for an owner or an architect to -- to
18   therefore, by the owner and, therefore, by -- by the        18   finally accept the work.
19   construction manager.                                       19       Q. Okay. Now I'm going to get into the
20       Q. I'm going to ask questions about general             20   substance of what we're here to talk about today. I'm
21   construction terms, so, again, you and I have the same      21   going to start talking about the contracts.
22   understanding, same basis of information so that we can     22           Are you familiar with the contract between
23   talk in the same language.                                  23   the general contractor, Sciame, and the owner?
24            Do you understand what a scope of work is?         24       A. Between Sciame and the owner?

                                                                                                             5 (Pages 14 - 17)
                                               Veritext Legal Solutions
www.veritext.com                                                                                                 888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 7 of 48


                                                        Page 18                                                          Page 20
 1       Q. Yes.                                                   1       A. Yes. Because technically they're not a
 2       A. Am I aware of the contract?                            2   general contractor. They're a construction manager.
 3       Q. Yes.                                                   3   There's -- there are differences.
 4       A. Yes.                                                   4       Q. I know, but you have a contract with Sciame.
 5       Q. Are you familiar -- are you aware of it?               5   You don't have a contract with the public owner?
 6       A. I'm aware there is a contract, yes.                    6       A. Correct.
 7       Q. Okay. Are you familiar with that contract?             7       Q. Were there any parts -- even though you
 8       A. I don't believe, no.                                   8   couldn't negotiate were there any parts of the
 9       Q. Have you seen that contract?                           9   subcontract that Whitestone was concerned about or had
10       A. Not that I remember specifically, no.                 10   objections about?
11       Q. Do you know if you or Whitestone have a copy          11       A. Not that I specifically remember at the time.
12   of that contract?                                            12       Q. If you can look at what was previously marked
13       A. I am not sure if we do. I can't say for               13   as Exhibit 5 and new Exhibit 21.
14   certain --                                                   14           And, for the record, Exhibit 5 is the AIA
15       Q. So you don't know that; right?                        15   form contract, the A401 and Rider A. Exhibit 21 is a
16       A. I can't say definitively -- I cannot say              16   checklist and Exhibit A to Rider B.
17   definitively yes, we do have a contract. I don't -- I'm      17           Do you recognize these documents, Exhibits 5
18   not sure.                                                    18   and 21?
19       Q. Are you familiar with the subcontract between         19       A. Yes.
20   Whitestone and Sciame?                                       20       Q. What are these documents?
21       A. Somewhat, yes.                                        21       A. These are basically the contract between
22       Q. Did you take any part in negotiating the              22   Whitestone Construction and Sciame.
23   terms of that contract?                                      23       Q. And, for the record, these are just a
24       A. I signed that contract.                               24   portion -- I will represent these are just a portion of
                                                        Page 19                                                          Page 21
 1       Q. Did you take part in negotiating that                  1   the contract. It's not the entire contract.
 2   contract?                                                     2       A. Yes.
 3       A. This is a public -- public bid. There's                3       Q. If you can turn to page WCC859 in Exhibit 5
 4   really no negotiating in the contract.                        4   which is the numbered page 18 of the AIA form document.
 5       Q. There's no negotiating the terms of the                5   Do you see that?
 6   subcontract, is that your testimony?                          6       A. Was it 859?
 7       A. Yeah, pretty much, yes.                                7       Q. 859.
 8       Q. Since there's no negotiating, did Sciame just          8       A. Okay.
 9   present you with a draft subcontract and say you sign it      9       Q. Do you recognize the signature, either of the
10   or you walk away, it's your choice?                          10   signatures on that page?
11       A. That's what it was -- that's what's inferred,         11       A. One of them is my signature, and the other's
12   yes.                                                         12   a signature of the executive vice-president of Sciame.
13       Q. Did -- prior to signing the subcontract did           13       Q. Okay. Your signature is above the one that
14   Whitestone -- do you know if Whitestone submitted a          14   says subcontract; is that correct?
15   proposal?                                                    15       A. Correct.
16       A. It was a -- it was a public bid that we               16       Q. The first page of the subcontract says it was
17   submitted.                                                   17   made as of October 7th, 2013. Do you know if that's
18       Q. So there was a proposed -- you responded to           18   accurate?
19   an RFP or something?                                         19           MR. CARBONE: What page are you referring
20       A. Yes. Correct. Yeah, a sealed envelope with            20   to -- the first page of the AIA document?
21   our -- with our number.                                      21           MR. GILL: Yeah, on the AIA document page 842.
22       Q. Even though you were a subcontractor you were         22           MR. CARBONE: Bates stamp, okay.
23   required to submit a sealed bid to the general               23   BY MR. GILL:
24   contractor?                                                  24       Q. The document says --

                                                                                                           6 (Pages 18 - 21)
                                               Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 8 of 48


                                                         Page 22                                                             Page 24
 1       A. Are you waiting --                                      1   are not part of this checklist are also part of our
 2       Q. Sorry. 842 says the agreement's made as of              2   contract also, so this -- this contract basically is just
 3   October 7th, 2013. Do you know if that's accurate?             3   a list of general items that are part of -- general major
 4       A. Appears to be, yes.                                     4   items that are part of our checklist. I'm sorry. Major
 5       Q. Do you know when you or Whitestone first                5   general -- general major items that are part of our scope
 6   received a draft of this subcontract relative to that          6   of work.
 7   date?                                                          7        Q. Okay. If you look at page 867 --
 8       A. I would not know.                                       8        A. Okay.
 9       Q. Okay. What is the scope of work for this                9        Q. -- line item 41, and, for the record, that
10   subcontract?                                                  10   states: "Provide all shop drawings, product submittals,
11       A. The scope of work is to provide the exterior           11   details, calculations and samples, et cetera, as
12   building envelope for this building.                          12   specified and/or required to complete the scope of this
13       Q. Does that include the WT-3 clerestory system?          13   work."
14       A. Yes, it does.                                          14        A. Yes.
15       Q. Does the subcontract or the scope of work              15        Q. What does that mean to you?
16   include the design for the WT-3 clerestory?                   16        A. Basically -- sorry just to repeat to you but
17       A. Yes, it does.                                          17   basically means exactly what it says. "Provide all shop
18       Q. And includes the fabrication and delivery of           18   drawings, product submittals, detail calculations and
19   the WT-3 clerestory?                                          19   samples as specified and are required to complete the
20       A. Yes.                                                   20   scope of work." I -- I wouldn't know how to break
21       Q. That obviously includes the installation of            21   that -- that sentence down any -- any further.
22   that; right?                                                  22        Q. Okay. Fair enough.
23       A. Yes.                                                   23            If you can turn to 869, line item 66.
24       Q. If you look to Exhibit 21, pages 866 through           24        A. Okay.
                                                         Page 23                                                             Page 25
 1   874, it appears to be a chart or a checklist of some           1       Q. And that states: "Provide PE engineered and
 2   kind. Do you see that?                                         2   stamped drawings for structural review for all scope,
 3       A. 866 through 874?                                        3   provide calculations for review, coordinate them with PE
 4       Q. Yep.                                                    4   stamped drawings." My question is the same as the last
 5       A. Okay.                                                   5   one. Is that self-explanatory or does that mean
 6       Q. What is that?                                           6   something other than what it states?
 7       A. It's just a -- the trade scope checklist.               7       A. No. To me it's self-explanatory.
 8       Q. What is a trade scope checklist?                        8       Q. What are PE engineered and stamped drawings?
 9       A. It's just basically a list that's part of the           9       A. PE stands for professional engineer who's --
10   contract just to make sure -- to clarify what is in but       10   who is an engineer that's licensed by the state to
11   not limited to our scope of work in the contract.             11   provide such services and take responsibility for an
12       Q. In this chart, in this checklist, on the               12   engineered system, so for -- an engineer with a license
13   right hand column it's a yes and no, and the columns that     13   by the state has to engineer and -- engineer, design and
14   are marked yes, what does that mean?                          14   provide calculations to back up his design.
15       A. That this would be in the contract between             15       Q. The two line items we looked at, 41 and 66,
16   Whitestone and Sciame.                                        16   relate to all of the cladding system; is that correct?
17       Q. Is everything that's listed in here the                17       A. Correct.
18   labor, materials and services that Whitestone agreed to       18       Q. Including the WT-3 clerestory?
19   provide to the project?                                       19       A. Yes.
20       A. Yes, but this list is not all inclusive.               20       Q. If you look on page 871 and 872.
21       Q. What's not included in this list?                      21       A. Okay.
22       A. I -- because technically all the --                    22       Q. I'm not going to read this and I don't -- if
23   everything listed in the specs and the drawings are           23   you -- you can read it if you need to, but line items 98
24   also -- anything listed in the specs and drawings that        24   through 103, generally what does this refer to?

                                                                                                              7 (Pages 22 - 25)
                                                Veritext Legal Solutions
www.veritext.com                                                                                                  888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 9 of 48


                                                      Page 26                                                          Page 28
 1        A. This has more to do with the -- oh, you said        1       Q. And that includes all glazed aluminum
 2   98 through which one?                                       2   curtainwall system in the WT-3?
 3        Q. 103.                                                3       A. Yes.
 4        A. This is again the trade scope checklist.            4       Q. If you can turn back to Exhibit 5, page 844,
 5   That pretty much just goes into more detail, more           5   Article 1 on Page 3.
 6   technical detail of -- of our scope of work. Again, this    6       A. Okay.
 7   would not -- would not be all inclusive but is more         7       Q. You see that the first sentence states in
 8   general -- a more generalization of our -- of our           8   part: "The subcontract documents consist of," and then
 9   technical scope of work.                                    9   2: "The prime contract consisting of the agreement
10        Q. And, just for the record, part of these -- 98      10   between owner and contractor and the other contract
11   through 102 relates to aluminum, sorry, glazed aluminum    11   documents enumerated therein." Do you see that?
12   curtainwall, and 103 relates to the structural glass       12       A. Yes.
13   curtainwall.                                               13       Q. Do you know what that means?
14           It's my understanding from this that 98            14       A. Again, this is -- you mean the entire
15   through 103, the glazed aluminum curtainwall, it lists     15   sentence?
16   type. Does that include the WT10 -- the WT-3 clerestory?   16       Q. The reference to the prime contract being a
17        A. Yes, it is.                                        17   part of the subcontract documents.
18        Q. Is that -- when it says type 1A, 1B, 1C, 3,        18       A. Yes. It means that the -- the contract, any
19   is the 3 the WT-3?                                         19   Terms and Conditions of the contract between the
20        A. I'm sorry. You have to say that again. You         20   construction manager, Sciame, and the owner are made part
21   lost me.                                                   21   of the contract between Whitestone and Sciame.
22        Q. Sure. Directly above the line, line item 89,       22       Q. And based on your testimony a couple minutes
23   there's a line that --                                     23   ago, it's my understanding that you are not aware whether
24        A. Yes.                                               24   you saw or Whitestone has a copy of that prime contract?
                                                      Page 27                                                          Page 29
 1        Q. -- says project requirements glazed aluminum        1       A. No, I don't know. No.
 2   curtainwall (type 1A, 1B, 1C 3).                            2       Q. If you can turn to the next page, 845,
 3        A. Yes.                                                3   Article 2.
 4        Q. Do you see that? Does that 3 refer to the           4       A. Okay.
 5   WT-3 clerestory or curtainwall system?                      5       Q. The first sentence states in part: "The
 6        A. That would be my understanding, yes.                6   subcontractor expressly assumes to contractor all of the
 7        Q. Okay. If you look at the last page of               7   obligations and responsibilities of the performance of
 8   Exhibit 21 which is Bates stamped 960 --                    8   this subcontract as the contractor assumes towards the
 9        A. Yes.                                                9   owner -- toward the owner respecting the performance of
10        Q. -- it is a document that says Exhibit A,           10   the prime contract." What does that sentence mean to
11   Description of Project. What is the -- you can read it     11   you?
12   into the record if you want, read it to yourself. What     12       A. That any obligations that the contractor has
13   is that description? What does that relate to?             13   to the owner is also the responsibility -- is also
14        A. "The work consists of the procurement and          14   obligations that the subcontractor would owe to the
15   installation of all exterior wall systems including        15   contractor and the owner.
16   glazed aluminum, structural glass curtainwall systems,     16       Q. Do you remember seeing that language before
17   aluminum framed entrances and storefronts, Terracotta      17   you signed this subcontract?
18   wall systems, steel framed window wall, aluminum framed    18       A. Do I specifically remember that? No, but
19   folding wall and channel glass wall assemblies."           19   that's -- it's a general -- it's -- it's industry
20        Q. And what is that? Is that work that                20   practice to -- for that to be included in contracts.
21   Whitestone was gonna provide?                              21       Q. How familiar are you with the AIA 401
22        A. Yes. Again, this is just a general overview        22   contract?
23   and description of our scope of work. Again, not all --    23       A. We don't use it that often, but I've come
24   again, this is not all encompassing.                       24   across it before.

                                                                                                         8 (Pages 26 - 29)
                                               Veritext Legal Solutions
www.veritext.com                                                                                             888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 10 of 48


                                                          Page 30                                                             Page 32
 1        Q. If you can turn to page 847.                            1   give you an answer.
 2   Section 4.1.5 --                                                2       Q. Okay.
 3        A. Okay.                                                   3       A. It's -- to me it's self-explanatory.
 4        Q. -- states in part, the first sentence states:           4       Q. During the dispute or the discussions between
 5   "The subcontract agrees that the contractor and the             5   Whitestone and Yuanda, and I believe you had said this in
 6   architect shall have the authority to reject work of the        6   e-mails, Whitestone and I believe, like I said, you had
 7   subcontractor that does not conform to the prime                7   said that Whitestone and Yuanda were required to perform
 8   contract." What does that sentence mean to you?                 8   work under protest. What did you mean by that?
 9        A. That's, again, pretty self-explanatory, that            9       A. That I -- as per Whitestone's contract with
10   the contract -- the contractor and the architect have the      10   the construction manager, Sciame, that -- if they -- if
11   right to reject work and anything that's -- anything           11   they deemed something defective or not -- not -- or not
12   provided under our contract.                                   12   proscribing to contract documents, that even if we feel
13        Q. In your experience, how common is that?                13   that we are owed an extra to conduct the work that we
14        A. How common that -- that something gets                 14   have to -- we cannot -- we cannot -- we -- we are not
15   rejected or how common that this term or this condition        15   allowed to not do the work as per contract until -- until
16   is in the contract?                                            16   a change order is issued, that we have to as per contract
17        Q. Good question. Fair clarification.                     17   proceed with the work while any negotiations or -- or --
18            How common is it for this requirement to be           18   I don't know. What's the other term? While any
19   included in -- in a subcontract?                               19   negotiations or claims are filed regarding this --
20        A. Very, very, very common.                               20   regarding the extra work, that we are not allowed to
21        Q. Is it more common than not that this appears           21   not -- we are not allowed to not do the work.
22   in a contract?                                                 22       Q. If you turn to page 850 in Exhibit 5, down at
23        A. Yes. I would -- if I had to guess at a                 23   the bottom is paragraph 5.1.4. Is your understanding of
24   number, this is included 99 percent of the time.               24   your requirement to perform under protest as you
                                                          Page 31                                                             Page 33
 1       Q. When you signed this contract, were you aware            1   described it, is that required by this paragraph or is
 2   that the owner and the architect had the authority to           2   there -- as far as you know -- I'm not asking for a legal
 3   reject Whitestone's work?                                       3   conclusion. I know your attorney is going to interpret
 4       A. Yes.                                                     4   the contract, and we're going to argue about that, but as
 5       Q. If you can turn to the next page, 848. Under             5   far as you understand the contract and Whitestone's
 6   Section 4.5, Warranty, the second and third sentences           6   requirements, is that in 5.1.4 or is that somewhere else?
 7   read: "The subcontractor further warrants that the work         7       A. Yes. What I was referring to is -- is
 8   will conform to the requirements of the subcontract             8   mentioned in 5.1.4. It could also be in another part of
 9   documents and will be free from defects except for those        9   the contract that I'm not aware, but this 5.1.4 does --
10   inherent in the quality of the work of the -- of --            10   does refer. What I was saying before is referred to in
11   strike that -- the quality of the work the subcontract         11   5.1.4.
12   documents require or permit. Work materials or equipment       12       Q. Okay. I want to turn your attention and talk
13   not conforming to these requirements may be considered         13   about the purchase order now. I want to talk about
14   defective." What does that mean to you?                        14   purchase orders generally before we get to the ones
15       A. The subcontractor further warrants that the             15   specific to this.
16   work will be -- will conform to the requirements of the        16       A. Am I done with this exhibit?
17   subcontract documents and will be free from defects            17       Q. I believe we are --
18   except for those inherent in the quality of the work the       18       A. For now?
19   subcontract documents require or permit." What does this       19       Q. -- done with that one -- we're done with it
20   mean to me?                                                    20   for now, and I believe we are done --
21       Q. Yep.                                                    21       A. Okay.
22       A. Again, I can't, I can't really -- I wouldn't            22       Q. -- with it for the day.
23   know how to explain any further or break it down any           23           MR. CARBONE: Where are we going, what
24   easier than what this says, so, so I'm not sure I can          24   exhibit?

                                                                                                               9 (Pages 30 - 33)
                                                 Veritext Legal Solutions
www.veritext.com                                                                                                   888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 11 of 48


                                                      Page 34                                                           Page 36
 1          MR. GILL: Pardon?                                   1    marked as Exhibit 4, the document entitled Whitestone
 2          MR. CARBONE: What exhibit?                          2    Construction Corporation Purchase Order 13-0139-002. Do
 3          MR. GILL: I'm not -- I'm not directing him to       3    you recognize this document?
 4   an exhibit yet.                                            4        A. Yes. This is the purchase order between
 5          MR. CARBONE: Oh.                                    5    Whitestone and Yuanda.
 6   BY MR. GILL:                                               6        Q. Okay. And if you look at the second page, do
 7       Q. In 2013 were you generally familiar with            7    you recognize -- there are two signatures. Do you
 8   Whitestone's purchase order and the process where it       8    recognize the signature?
 9   hires vendors?                                             9        A. One is my signature, and the other one is by
10       A. Can you repeat that one more time?                 10    the president of Yuanda USA.
11       Q. In 2013 were you familiar with Whitestone's        11        Q. All the other pages except the signature page
12   purchase orders and the way that Whitestone generally     12    have two sets of initials in the lower right. Do you
13   hires vendors to perform work?                            13    recognize one or both sets of initials?
14       A. In general, yes.                                   14        A. One of them is mine. The other seems to be
15       Q. Okay. Generally what is the process that           15    from the president of Yuanda USA.
16   Whitestone used in 2013 to hire vendors?                  16        Q. Okay. Looking just at the first two pages,
17       A. Basically was to get a proposal from them at       17    did you take any part in drafting or creating or
18   the time of bid for the project and -- and when we submit 18    negotiating this purchase order?
19   our price to -- to an owner or a construction manager,    19        A. Not really.
20   we -- based on our estimate, we -- we come up with our    20        Q. Who at Whitestone, if you know, drafted and
21   number based on the numbers provided to us by vendors and 21    negotiated the terms of this purchase order?
22   subcontractors, and we decide to use their numbers        22        A. It would be Phil Carvelas.
23   basically if we have any history with them, if we trust   23        Q. And what is -- what was Phil's title in 2013?
24   them, if they've performed in the past and -- and take    24        A. He's project manager.
                                                      Page 35                                                           Page 37
 1   that into account on the -- in our overall -- in our        1        Q. Because Whitestone is a family-owned company,
 2   overall estimate.                                           2   I assume that the organization structure is kind of --
 3        Q. For this project, is that typically or is           3   isn't as extensive as other corporations. So below the
 4   that what you did for identifying vendors for this          4   president is the vice-president. Below the
 5   project?                                                    5   vice-president is who -- project manager?
 6        A. Yes.                                                6        A. It would be project manager, project
 7        Q. You said you take into account your history         7   managers, project -- to me project manager and project
 8   with a vendor. Do you have or did you have a history        8   executive is one in the same. So Phil would be
 9   with vendor in 2000 -- Or sorry. Did you have a history     9   considered either a project executive or project manager.
10   with Yuanda in 2013?                                       10        Q. Okay. That big paragraph in the middle of
11        A. Yes.                                               11   the first page of Exhibit 4, read that to yourself down
12        Q. And what was that history?                         12   to the ("Vendors work").
13        A. I believe they provided curtainwall to us on       13        A. So from Yuanda Corporation with an address at
14   a -- on a handful of jobs.                                 14   36 --
15        Q. And had you been satisfied with the product        15        Q. Correct.
16   and their fulfilling the purchase order in the past?       16        A. -- blagh, blagh, blagh --
17        A. Yes.                                               17        Q. Correct.
18        Q. Do you know if Whitestone had standard form        18        A. -- until?
19   purchase order agreement Terms and Conditions in 2013?     19        Q. About ten lines down.
20        A. A standard form?                                   20        A. And "deliverable curtainwall system materials
21        Q. Yes.                                               21   ("vendor's work")?
22        A. I do not think we had a standard where we          22        Q. Correct.
23   used with every vendor, no.                                23                       (Witness peruses document.)
24        Q. If you can turn to what's been previously          24        A. Okay.

                                                                                                        10 (Pages 34 - 37)
                                              Veritext Legal Solutions
www.veritext.com                                                                                             888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 12 of 48


                                                        Page 38                                                          Page 40
 1        Q. Okay. It's my understanding that that is the          1   approved?
 2   definition of what -- of vendor's work or what Yuanda was     2       A. Provide -- provided that they provided
 3   going to provide. Is my understanding correct,                3   everything that is approved and acceptable to the
 4   incorrect?                                                    4   owner/architect/construction manager.
 5        A. It's -- it's a list of -- of some of the --           5       Q. Are you aware of whether Whitestone inspected
 6   some of the scope that Yuanda needs to provide. Is it a       6   the components after or upon delivery from Yuanda?
 7   definitive, exhaustive list? No.                              7       A. I'm sorry but that's kind of -- that's kind
 8        Q. Okay. So where is the definitive, exhaustive          8   of a vague question. Am I aware if anybody from
 9   list of Yuanda's scope of work?                               9   Whitestone specifically looked at every piece of material
10        A. It would be in the -- in the plans and specs         10   regarding anything that came from Yuanda? That's --
11   in conjunction with anything listed in -- in the purchase    11   that's difficult for me -- I can't say that.
12   order.                                                       12       Q. Do you know if Whitestone was required to
13        Q. How would -- we'll get to that. We'll get to         13   inspect the material upon delivery from Yuanda?
14   that. Sorry. Strike that question.                           14       A. Well, Whitestone through its installer, yes,
15            Is there any work that you wanted Yuanda to         15   probably -- we should have -- during -- during the normal
16   perform that is not listed in this first paragraph above     16   course of the contract, yes, we would -- if we noticed
17   vendor's work?                                               17   something that was not proper, then we would have
18           MR. CARBONE: Objection to form.                      18   notified them. If there was --
19   BY MR. GILL:                                                 19       Q. Well, isn't it --
20        Q. Go ahead and answer, please.                         20       A. If there was an issue with the workmanship,
21        A. Say the question again because --                    21   yes.
22        Q. Is there any --                                      22       Q. I apologize. I stepped on your answer again.
23        A. -- I'm not sure how to --                            23            Isn't it a requirement that Yuanda or
24        Q. Sorry. I stepped on your answer, and I did           24   Whitestone or its subcontractor inspect Yuanda's work and
                                                        Page 39                                                          Page 41
 1   exactly what I said that we need to do to keep a clear        1   reject components that fail to conform to the -- the
 2   record, and I apologize.                                      2   submittals or the shop drawings?
 3            Is there anything -- anything that is not            3       A. If we would have -- if we were to inspect it,
 4   listed in that first paragraph above vendor's work that       4   it would happen by -- if we saw something, it would
 5   you expected Yuanda to provide or perform for this            5   happen by happenstance. It would not be -- I would not
 6   project?                                                      6   say it's our job to make sure they conform with --
 7        A. I -- I can't answer that because it really            7   with -- with their contract, no.
 8   goes into the details of the plans and specs, so I -- to      8       Q. It's your job to make sure that the
 9   me that's a difficult question to answer if at all.           9   clerestory conforms to your contract with Sciame though;
10        Q. Was Yuanda required to provide any on-site           10   right?
11   services?                                                    11       A. It's -- repeat that one more time.
12        A. On-site services?                                    12       Q. Is it your job, Whitestone's job, to ensure
13        Q. Yes.                                                 13   that its work, Whitestone's work, conforms to the
14        A. Not to my knowledge.                                 14   requirements of the subcontract between Whitestone and
15        Q. Was Yuanda required to provide any                   15   Sciame?
16   installation services?                                       16       A. I would say it's the responsibility of
17        A. Not to my knowledge.                                 17   whomever we hire to perform that to design and
18        Q. Was Yuanda required to provide any service           18   manufacture, to make sure it conforms.
19   after delivery of the fabricated components?                 19       Q. That's not my question. Under your
20        A. Provided that everything was -- that was             20   subcontract with Sciame do you have a responsibility to
21   provided was -- was approved, no.                            21   Sciame to make sure Whitestone is providing what
22        Q. And that approval came from who? Strike              22   Whitestone agreed to provide?
23   that.                                                        23       A. Strictly speaking between us, between
24            What do you mean provided everything that was       24   Whitestone and Sciame, yes.

                                                                                                         11 (Pages 38 - 41)
                                                Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 13 of 48


                                                       Page 42                                                           Page 44
 1       Q. And, for the record, you said that you,               1       A. Yes, they could have been. I'm not -- I
 2   Whitestone, were providing all of the exterior cladding.     2   don't remember specifically if -- what -- what Phil
 3   This purchase order, this purchase order with Yuanda was     3   negotiated back and forth with Yuanda. I do not know
 4   only a portion of Whitestone's work on this project; is      4   that.
 5   that accurate?                                               5       Q. Do you know if these -- I think you said
 6       A. Yeah, correct.                                        6   there were no standard Terms and Conditions in 2013. So
 7       Q. If you turn to the third page of Exhibit 4            7   these would have been drafted for this project; is that
 8   which is page 1102 through 1109.                             8   accurate?
 9          MR. CARBONE: What --                                  9       A. Probably, yes.
10   BY MR. GILL:                                                10       Q. And you also said that you didn't have any
11       Q. What are --                                          11   negotiating power with Sciame because it was a public
12          MR. CARBONE: Adam --                                 12   project?
13          MR. GILL: I can't hear you, Don.                     13       A. Yes.
14          MR. CARBONE: Oh, sorry.                              14       Q. Did you have -- were there any negotiations
15          MR. GILL: Not a problem.                             15   at all between Whitestone and Yuanda regarding these
16          MR. CARBONE: It's muted. Adam, what -- I'm           16   Terms and Conditions because it was a public project?
17   using a different Bates stamp document. What paragraph      17       A. Were there any negotiations between
18   are you on?                                                 18   Whitestone and Yuanda --
19          MR. GILL: I'm not on a paragraph. I didn't           19       Q. Yeah.
20   give you the -- it's the first -- it's the purchase         20       A. -- on -- regarding these terms and -- I do
21   agreement Terms and Conditions. I think it's --             21   not know. I was not involved with negotiating this
22          MR. CARBONE: Yeah, there's numbered                  22   purchase order, so I don't -- I don't know.
23   paragraphs, 1, 2.                                           23       Q. If you look at paragraph 1, on the first page
24          MR. GILL: I'm not talking about a paragraph          24   of the Terms and Conditions, the last sentence states:
                                                       Page 43                                                           Page 45
 1   yet.                                                         1   "No changes will be effective unless this purchase
 2            MR. CARBONE: Oh, okay.                              2   agreement is modified in writing by an authorized
 3            MR. GILL: I'll let you know what paragraph          3   representative of subcontractor."
 4   I'm talking about.                                           4        A. Okay.
 5            MR. CARBONE: Okay. Great. Thank you.                5        Q. What does that language mean?
 6   Sorry.                                                       6        A. That any verbal agreements between Whitestone
 7   BY MR. GILL:                                                 7   and Yuanda are not -- are void unless it's been -- unless
 8        Q. So what are on these eight or nine pages in          8   it's put in writing and signed by -- by a -- by an
 9   Exhibit 4?                                                   9   officer of the subcontractor.
10        A. Seems to be the Terms and Conditions of the         10        Q. Okay. What counts or what constitutes a
11   purchase agreement.                                         11   change to the purchase agreement?
12        Q. Okay. What does that mean Terms and                 12        A. Any change in the terms of conditions.
13   Conditions?                                                 13   That's the best answer I can give --
14        A. That's pretty self-explanatory. It's all --         14        Q. Okay.
15   this is all -- any terms listed in -- in this section       15        A. -- give you on that.
16   is -- is part of our contract with Yuanda.                  16        Q. If you look at paragraph 2, about six lines
17             Don --                                            17   down the sentence starts at the very end: "Vendor shall
18        Q. Okay. Were the Terms and Conditions the             18   assume towards subcontractor." Do you see that?
19   subject of negotiations --                                  19        A. Yes.
20            THE WITNESS: I'm getting feedback. Don, can        20        Q. And, for the record, the sentence states:
21   you mute?                                                   21   "Vendor shall assume towards subcontractor all
22   BY MR. GILL:                                                22   obligations and responsibilities which under contract
23        Q. Were these Terms and Conditions the subject         23   documents as set forth in Whitestone purchase order
24   of any negotiations between Yuanda and Whitestone?          24   Attachment B related to the curtainwall pertaining to the

                                                                                                         12 (Pages 42 - 45)
                                               Veritext Legal Solutions
www.veritext.com                                                                                              888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 14 of 48


                                                        Page 46                                                             Page 48
 1   prime contract the subcontractor assumes toward               1   one more time, please.
 2   contractor and owner and architect/engineer."                 2   BY MR. GILL:
 3       A. Yes.                                                   3        Q. Okay. Do you see that Exhibit 4 has the
 4       Q. That is similar to language I pointed out in           4   phrase "under the contract documents as set forth in
 5   the Sciame/Whitestone subcontract. Would you agree with       5   Whitestone purchase order Attachment B related to the
 6   that?                                                         6   curtainwall" in it? That language has been added to the
 7       A. Yes.                                                   7   purchase order that is not -- there's no similar
 8       Q. But it's not identical. Do you agree with              8   reference in the subcontract?
 9   that?                                                         9           MR. CARBONE: Objection.
10       A. I don't -- I'd have to -- I would have to do          10   BY THE WITNESS:
11   a word-to-word comparison of each sentence next to each      11        A. "The contract documents as set forth in the
12   other to say that.                                           12   Whitestone purchase order Attachment B related to
13       Q. Exhibit 5.                                            13   curtainwall pertaining to the prime contract." Is that
14       A. Okay.                                                 14   what you're referring to?
15          MR. CARBONE: Adam -- excuse me. I have an             15   BY MR. GILL:
16   objection only because you stopped reading the sentence      16        Q. Yes.
17   in mid sentence and then you were asking about a             17        A. You're saying -- you're asking that -- if --
18   sentence. You failed to read the rest of the sentence        18   if those words are not in the Exhibit 5?
19   where it says: "And shall be bound by the rulings of         19        Q. I'm -- I'm saying you see that those words
20   subcontractor, contractor and owner and                      20   are not or a similar reference is not included in Exhibit
21   architect/engineer including but not limited to              21   5.
22   extensions for time -- of time."                             22        A. I don't -- I would have to read this entire
23          MR. GILL: Okay.                                       23   paragraph.
24          MR. CARBONE: That's the purpose of my                 24        Q. Then go ahead and read the entire paragraph.
                                                        Page 47                                                             Page 49
 1   objection.                                                    1                        (Witness peruses document.)
 2          MR. GILL: Okay.                                        2        A. No, the contract between Whitestone and
 3          MR. CARBONE: Okay.                                     3   Sciame doesn't make -- doesn't mention anything --
 4   BY MR. GILL:                                                  4   anything regarding a purchase order between Whitestone
 5       Q. If you can turn to Exhibit 5 -- have both              5   and Yuanda.
 6   Exhibit 4 and Exhibit 5 in front of you -- and you look       6        Q. But it also doesn't refer to curtainwall?
 7   at page 845 of Exhibit 5, at the very top paragraph,          7        A. No. The curtainwall is part of the overall
 8   2.1.1. And you see that in the purchase order the phrase      8   contract, and the contract between Whitestone and Sciame
 9   "under the contract documents as set forth in Whitestone      9   refers to the entire contract.
10   purchase order Attachment B related to the curtainwall"      10        Q. And the provision in Exhibit 5 doesn't refer
11   has been added to basically what is in Exhibit 5. Do you     11   to any attachments?
12   see that?                                                    12        A. No, it does not specify any attachments.
13          MR. CARBONE: Objection.                               13        Q. Why does the purchase order -- why did
14   BY THE WITNESS:                                              14   Whitestone include that reference to the attachments in
15       A. I don't even know where -- where to begin             15   the purchase order?
16   comparing one to the other, so I don't know what you         16        A. Can I -- can I refer to Attachment B?
17   are --                                                       17        Q. We're getting there. I just want to know why
18          MR. GILL: You're on mute.                             18   that -- that language was inserted in paragraph 2 on page
19          THE REPORTER: Excuse me. You're on mute.              19   1102.
20   You're on mute.                                              20        A. I have no idea. I can't answer that.
21          THE WITNESS: Donald, I think you need to --           21        Q. So now, yes, please turn to page 1114 which
22          MR. GILL: Yeah.                                       22   is a page titled Attachment B Contract Documents.
23   BY THE WITNESS:                                              23        A. Okay.
24       A. Yeah, I'm not sure. I mean -- repeat that             24        Q. Do you know who created Attachment B?

                                                                                                           13 (Pages 46 - 49)
                                                Veritext Legal Solutions
www.veritext.com                                                                                                 888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 15 of 48


                                                      Page 50                                                            Page 52
 1       A. I do not know.                                       1   between the owner and subcontractor are incorporated
 2       Q. Do you know if it was Yuanda or Whitestone?          2   herein by the reference to the extent that the prime
 3       A. I do not know.                                       3   contract applies to the work under this purchase order."
 4       Q. Do you see that item 1 says: "The contract           4   That's the first --
 5   documents on Attachment B"?                                 5       Q. Okay. The reference -- what is the purpose
 6       A. Yes.                                                 6   of the reference to Attachment B then in that sentence
 7       Q. And do you see that in or under -- listed            7   you just read?
 8   under item 1 the prime contract is not listed?              8       A. What is the? I'm sorry?
 9                      (Witness peruses document.)              9       Q. The sentence you just read refers to
10       A. No, it's not listed in -- in Attachment B,          10   Attachment B; correct?
11   no.                                                        11       A. "Contract documents as set forth in
12       Q. Do you see that the subcontract between             12   Whitestone --" okay.
13   Sciame and Whitestone is not listed in Attachment B?       13       Q. Not okay. Yes or no. What you just --
14       A. No, it doesn't -- it doesn't specify that           14       A. Yes.
15   either.                                                    15       Q. -- read refers to Attachment B?
16       Q. Do you know why the prime contract and              16           Okay. Attachment B does not refer to the
17   subcontract were not listed in Attachment B?               17   prime contract; correct?
18       A. Why they were not listed on Attachment B? I         18       A. No. It refers to the contract documents.
19   do not know.                                               19       Q. It lists the contract documents; correct? It
20       Q. Did you intend or did Whitestone intend that        20   defines the contract documents?
21   the prime contract be incorporated into the purchase       21           MR. CARBONE: Objection.
22   order?                                                     22   BY THE WITNESS:
23       A. Yes.                                                23       A. Attachment B, yes. Referring to, yes, to the
24       Q. Did you or Whitestone intend that the prime         24   sentence that I just read, yes.
                                                      Page 51                                                            Page 53
 1   contract be incorporated into the purchase order?           1
 2       A. Yes.                                                 2   BY MR. GILL:
 3       Q. Do you know why the prime contract and the           3       Q. So moving on to the --
 4   subcontract are not specifically listed or incorporated     4           MR. CARBONE: I was on mute. Adam, I was on
 5   into the purchase order?                                    5   mute. I just want to make sure my objection was noted.
 6       A. Why the -- can you say that one again?               6   I'm sorry.
 7       Q. Do you know why the purchase order is not            7           MR. GILL: I could -- I could hear you and
 8   incorporated into -- sorry. Strike that.                    8   that's why I kept going.
 9           Do you know why the prime contract is not           9             Madam Court Reporter, when Mr. -- even
10   incorporated into the purchase order?                      10   though he's muted, when Mr. Carbone objects, can you --
11       A. I believe --                                        11   are you -- can you hear that? Are you recognizing that?
12           MR. CARBONE: Objection.                            12   Are you I guess noting it?
13           MR. GILL: Okay.                                    13           THE REPORTER: Yes, I can hear him. Thank
14           MR. CARBONE: Objection.                            14   you.
15   BY MR. GILL:                                               15           MR. GILL: Okay. I just want to make sure --
16       Q. Mr. Carbone objected. Please answer.                16   Don, I just want to make sure we have a clean record, and
17       A. I believe it is.                                    17   I'm not trying to do end run around your objections.
18       Q. How? Where?                                         18   BY MR. GILL:
19       A. I believe I've --                                   19       Q. Okay. Getting back to the purchase order,
20                      (Witness peruses document.)             20   you said that Whitestone intended that the subcontract be
21           On paragraph 2 of the purchase agreement           21   incorporated into the purchase order. Do you know why it
22   Terms and Conditions it says: "The contract documents as   22   was not?
23   set forth in Whitestone purchase order Attachment B        23       A. Well, I don't --
24   related to curtainwall pertaining to the prime contract    24           MR. CARBONE: Objection.

                                                                                                         14 (Pages 50 - 53)
                                              Veritext Legal Solutions
www.veritext.com                                                                                              888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 16 of 48


                                                               Page 54                                                           Page 56
 1                                                                        1   Conditions of the purchase order, page 1105, paragraph D,
 2 BY THE WITNESS:                                                        2   there's a subparagraph that's not numbered that says
 3      A.    I don't -- I don't agree with that statement                3   "Inspection and Defective Work." Do you see that?
 4 you just made, so I mean there's tons of paperwork here.               4       A. Yes.
 5 If you want me to -- if you want to wait -- if everybody               5       Q. The second sentence in that subparagraph
 6 wants to wait a few hours for me to go review it to look               6   reads: "Vendor shall promptly prepare the plan for the
 7 for it, then so be it.                                                 7   approval of the subcontractor in order to replace or
 8 BY MR. GILL:                                                           8   correct any vendor's work which contractor shall reject
 9      Q.    I will represent that there is one reference                9   as failing to conform to the requirements of the purchase
10 to the subcontract and that is the first line, actually               10   order and/or contract documents whether rejected before
11 the second line of article 2 that says: "Vendor                       11   or after installation with inclusion -- sorry -- with
12 acknowledges that subcontractor has entered into a                    12   exclusion of those specified in item B listed below." Do
13 subcontract with F.J. Sciame Construction Company,                    13   you know who wrote that requirement or term in this Terms
14 Incorporated for the specified work at the CUNY NYCCT New             14   and Conditions?
15 Academic Building located at," and it goes on. That's                 15       A. I do not know.
16 the only reference to subcontract in the purchase order.              16       Q. Do you know if that was the subject of any
17      A.    Okay.                                                      17   negotiations between Whitestone and Yuanda?
18      Q.    You can read the entire document. I have                   18       A. I do not know.
19 seven hours. I have no problem with that.                             19       Q. Okay. There's a lot in there, and I'm going
20           MR. CARBONE: All right. Well, I guess we                    20   to break it apart so we can address it in pieces.
21 both have seven hours if necessary, but I'm going to                  21            In your experience, how common is it to
22 object to counsel's characterization because you're going             22   replace work that was properly performed the first time?
23 into legal argument.                                                  23       A. Properly performed?
24           MR. GILL: Fair enough.                                      24       Q. Yes.
                                                               Page 55                                                           Page 57
 1                                                                        1        A. I don't -- extremely, extremely rare.
 2   BY MR. GILL:                                                         2        Q. Can you recall any time you have ever asked a
 3       Q. As far as you are aware, sitting here without                 3   vendor to replace work that was properly performed?
 4   reading the entire document, Exhibit 4, is there a                   4        A. No.
 5   location in the purchase order that incorporates the                 5        Q. Would you agree that in order to "correct"
 6   subcontract between Whitestone and Sciame?                           6   work that work needs to have some kind of defect or
 7          MR. CARBONE: Okay. I'm going to -- I'm going                  7   something improper in it?
 8   to object because you asked him that question previously.            8        A. Yes.
 9   He told you it did. You asked him where, and he told you             9        Q. Do you agree that the sentence that I just
10   where.                                                              10   read requires that Whitestone reject Yuanda's work?
11          MR. GILL: That was on the prime contract.                    11        A. No, that's not my interpretation of that, no.
12   I'm talking about the subcontract. He said he didn't                12        Q. Okay. For the record, the part I'm referring
13   know where on the subcontract and if we wanted to read              13   to, it says: "In order to replace or correct any
14   the entire document, he would do that, and so I want to             14   vendor's work which subcontractor shall reject." You --
15   know if he knows sitting here without reading the entire            15   is it your opinion that someone other than Whitestone has
16   document where the reference to the subcontract is not              16   the authority to reject Yuanda's work?
17   the prime contract.                                                 17        A. Yes.
18          MR. CARBONE: Objection withdrawn.                            18        Q. Okay. How do you reach that conclusion?
19          MR. GILL: You can still object. That's fine.                 19        A. Because it's in Whitestone's contract that
20   BY THE WITNESS:                                                     20   the owner/architect/construction manager has the right to
21       A. Off the top of my head, no, I can't answer                   21   reject our work and by extension any work -- the work of
22   that.                                                               22   any subcontractors or vendors by Whitestone.
23   BY MR. GILL:                                                        23        Q. Are you aware of anyplace in the purchase
24       Q. Okay. If you turn back to the Terms and                      24   order where that same requirement is included?

                                                                                                                 15 (Pages 54 - 57)
                                                         Veritext Legal Solutions
www.veritext.com                                                                                                      888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 17 of 48


                                                        Page 58                                                           Page 60
 1       A. Like my lawyer previously mentioned, I guess           1       A. Let me -- can I -- give me a second to find
 2   that's a legal argument between you and him.                  2   that sentence --
 3       Q. I'm only -- are you aware as a layman of               3       Q. Absolutely.
 4   anyplace in that -- in the purchase order where that same     4       A. -- so I could read it.
 5   requirement is stated?                                        5       Q. That's five and six lines up from the bottom.
 6       A. Off the top of my head, no.                            6       A. Okay. So you're talking about: "Upon
 7       Q. Right after the part that I just read states:          7   approval of vendor's plan, vendor shall promptly replace
 8   Rejection is based on "failing to conform to the              8   or correct any vendor's work. If vendor does not do so
 9   requirements of the purchase order and/or contract            9   within a reasonable time, subcontractor shall have the
10   documents." I'm not asking for a legal conclusion, but       10   right to do so and vendor shall be liable to
11   do you know what that means?                                 11   subcontractor for the costs thereof." Is that what
12       A. Repeat that.                                          12   you're referring to?
13       Q. The second part or actually the middle part           13       Q. Exactly. I want to -- I want clarification
14   of that sentence states that: Rejection is quote or          14   or your understanding of what the costs thereof refers
15   based on "failing to conform to the requirements of the      15   to. Does it refer to vendor's work or does it refer to
16   purchase order and/or contract documents."                   16   something else?
17       A. Yes. You're asking me what that means?                17       A. Any costs associated with -- of -- what's the
18       Q. Yes.                                                  18   term -- remediating or fixing work originally the
19       A. Well, if the -- basically if -- if the work           19   responsibility of the vendor.
20   does not conform to the -- to the Terms and Conditions of    20       Q. What is that conclusion based on?
21   the purchase order and/or the contract documents.            21       A. I don't understand your question.
22       Q. Well, how does something not conform? Does            22       Q. Well, that language that you just in your
23   it have to be defective?                                     23   answer said, the -- any cost related to the remediation
24       A. If it does not follow the contract -- the             24   is not included in this paragraph, so I want to know how
                                                        Page 59                                                           Page 61
 1   plans and specs of the contract, yes, defective --            1   you made that -- came to that conclusion that any cost
 2       Q. Can properly --                                        2   incurred during the remediation is the responsibility of
 3       A. -- in that way.                                        3   the vendor.
 4       Q. I'm sorry. I stepped on your answer again.             4          MR. CARBONE: Objection to the
 5           Can properly performed work fail to conform           5   characterization of the witness's testimony.
 6   to the requirements of the purchase order and/or contract     6   BY MR. GILL:
 7   documents?                                                    7       Q. Please answer.
 8       A. I guess no. That be a contradiction.                   8       A. That's just my -- my interpretation of the
 9       Q. The next two sentences state: "Upon approval           9   English language. I don't know how else to say that.
10   of the vendor's plan by subcontractor, vendor shall          10       Q. Okay. If you turn to page 1110 in Exhibit 4,
11   promptly replace or correct any vendor's work. If vendor     11   the page titled "Scope of Worksheet Attachment A." What
12   does not do so within a reasonable time, subcontractor       12   is Attachment A?
13   shall have the right to do so and vendor shall be liable     13       A. Well, I'm on page 1110 but where does --
14   to subcontractor for the costs thereof." Do you know who     14   where is --
15   wrote that -- Whitestone or Yuanda?                          15       Q. Isn't that the top -- doesn't it say "Scope
16       A. I -- I can't tell you for sure.                       16   of Worksheet Attachment A"?
17       Q. Okay. And, again, you don't know if that was          17       A. Oh, at the very top, yeah.
18   the subject of negotiations between Whitestone and           18       Q. What is this Attachment A?
19   Yuanda?                                                      19       A. It's a list of the scope of work. A
20       A. No.                                                   20   generalization, a list of scope of work.
21       Q. What does -- do you know what means --                21       Q. For whom?
22   what -- the last part of the sentence where it says:         22       A. It appears for Yuanda to provide Whitestone
23   "Vendor shall be liable to subcontractor for the costs       23   Construction.
24   thereof," what does thereof refer to?                        24       Q. Do you know who created this chart?

                                                                                                          16 (Pages 58 - 61)
                                                Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 18 of 48


                                                               Page 62                                                           Page 64
 1        A. No. Specifically, no.                                        1       A. I'm sorry. It was 22, 23?
 2        Q. At the top of that page about four lines down                2       Q. And 24.
 3   it says: "Spec Section 084413, 084426 and 088000                     3       A. Yes.
 4   curtainwall." Do you know what that refers to?                       4       Q. And what are these exhibits?
 5        A. Specifications in the contract between                       5       A. These are the technical specifications for
 6   Whitestone and Sciame.                                               6   the work that Yuanda --
 7        Q. Do you know why only those three                             7       Q. For the curtainwall?
 8   specifications are listed?                                           8       A. Yes, for the curtainwall. For the -- yes.
 9        A. Specifically why? No, I don't know why.                      9       Q. That is at least part of Yuanda's scope of
10   Maybe those were the only specifications relative to                10   work?
11   Yuanda's work. I can't -- I can't say yes or no                     11       A. Correct. Yes.
12   definitively.                                                       12       Q. Okay. Looking just at Exhibit 22, do you see
13        Q. Okay. The first item, first line item in                    13   the first page there is Section 1.02, Summary
14   this chart lists those same three specifications and                14   subparagraph C?
15   "related sections." Do you see that?                                15       A. Yes.
16        A. Yes.                                                        16       Q. And C is "Related Sections Include the
17        Q. Do you know why it lists related sections?                  17   Following," and then it lists eight different
18        A. Because sometimes in specific specification                 18   specification sections?
19   sections it can make references to other specification              19       A. Yes.
20   sections.                                                           20       Q. And your prior testimony and the testimony of
21        Q. How would any vendor or Yuanda specifically                 21   Mr. Dearth was Yuanda would know their entire scope of
22   know what section, specification section, related section           22   work by or could know their entire scope of work by
23   they are responsible for?                                           23   looking at the related sections that are referenced in
24        A. Because any -- it would list -- in the spec                 24   the technical specifications that are listed in their
                                                               Page 63                                                           Page 65
 1 sections that are specifically listed here, it would make              1   purchase order? Is that accurate or pretty close?
 2 a reference to another specification section.                          2       A. Yes.
 3     Q.    If you can look at -- we've been going for a                 3           MR. CARBONE: Objection. Objection to form.
 4 little more than an hour. We can take a break. I'm not                 4   BY MR. GILL:
 5 changing topics, but it might be a good time for a break               5       Q. Okay. Was that accurate?
 6 if you need one, Don or Mr. Grzic.                                     6       A. Yes.
 7          THE WITNESS: If you want, I'm fine. I can                     7       Q. Okay. Looking at that 1.02 sub C, Yuanda
 8 use a bathroom break.                                                  8   wasn't responsible for the sustainable design
 9          MR. GILL: Okay. That's fine. So about a                       9   requirements; is that true?
10 five-minute break.                                                    10       A. Where is that? I'm sorry. Where's --
11          THE VIDEOGRAPHER: Off the record, 10:23.                     11       Q. 1.02 C 1.
12                     (WHEREUPON, a break was                           12       A. Okay. I -- sustainable design requirements.
13                     taken.)                                           13   I cannot say yes or no. I don't know.
14            We're back on the record at 10:33.                         14       Q. Okay.
15 BY MR. GILL:                                                          15       A. I can't -- I can't --
16     Q.    Okay. If you can take a look at Exhibits 22,                16       Q. Was Yuanda responsible for thermal
17 23 and 24.                                                            17   insulation?
18          For the record, Exhibit 22 is a specification                18       A. I -- again, I can't tell -- I can't say
19 Section 084413, Glazed Aluminum Curtainwalls. Exhibit 23              19   definitively yes or no they were not responsible for it.
20 is Section 084426, Structural Glass Curtainwalls, and                 20       Q. Was Yuanda responsible for hollow clay tile
21 Exhibit 24 is Specification Section 088000, Glazing.                  21   cladding systems?
22          Do you recognize Exhibits 22, 23 and 24?                     22       A. Not, not that I know. Not that I -- I can't
23     A.    Hold on one second.                                         23   say definitively yes or no.
24     Q.    Yep.                                                        24       Q. How would anyone know definitively yes or no

                                                                                                                 17 (Pages 62 - 65)
                                                       Veritext Legal Solutions
www.veritext.com                                                                                                      888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 19 of 48


                                                        Page 66                                                           Page 68
 1   by looking at the purchase order what work Yuanda was         1        A. System design per Yuanda proposal drawings,
 2   responsible for?                                              2   yes.
 3        A. Well, it would -- the purchase order said --          3        Q. So was -- as far as you know, was Yuanda's
 4   referred this spec Section 084413, and this spec section      4   design of the system based on specific criteria?
 5   refers to other -- to other spec sections, and if you go      5        A. Yuanda's system was -- is supposed to be
 6   through the actual technical specifications, it can           6   based upon the plans and specifications, the requirements
 7   make -- it can refer to information that's listed -- it       7   listed in the plans and specifications.
 8   can refer to information that's required to perform or        8        Q. Are there -- do the plans and specifications
 9   complete 084413. It can require information that's            9   include criteria that Yuanda was to use in forming its
10   listed in these other spec sections that you -- that you     10   design?
11   just referred to. So I -- I can't specifically say what      11        A. Yes. It should, yes.
12   it is, what it refers to, but that's why -- that's why       12        Q. It should but did it?
13   paragraph 102 C exists.                                      13        A. I -- I -- I never referred to any -- I never
14        Q. I understand. How would someone know what            14   reviewed any of the plans and specifications to know.
15   Yuanda's actual scope of work is by looking at the           15        Q. Do you know if Whitestone provided Yuanda
16   purchase order in the specifications? Would they have to     16   with the -- Strike that.
17   read the entire project manual?                              17            Who provided Yuanda with the drawings and
18        A. No. They would have to read Section -- when          18   specifications?
19   it comes to any work covered under Section 084413, they      19        A. That would have been my project manager.
20   would have to read the entire spec section and see if any    20   Probably -- most likely Phil Carvelas.
21   references to any information is -- is made to any of the    21        Q. Do you know if someone from Whitestone
22   spec sections referred to in Section 1.02 C.                 22   provided Yuanda with anything other than the drawings and
23        Q. Looking back at Attachment A to the purchase         23   specifications that relate to design criteria?
24   order, Exhibit 4, look at line item 6. This references       24        A. I wouldn't -- I can't say definitively. I
                                                        Page 67                                                           Page 69
 1   Yuanda's proposal drawings. Are you -- do you recall       1      have no idea.
 2   whether Yuanda provided proposal drawings to Whitestone? 2            Q. I want to talk about the term deflection for
 3       A. Specifically I do not -- I'm not aware.             3      a minute. It's my understanding in my discussion with
 4       Q. You see in the right hand column -- it              4      Mr. Dearth -- I believe he agrees -- there are two kinds
 5   appears to me that there's a typo on one of the dates      5      of deflection. There's deflection within a building
 6   because the third date down is November 25th, 2013, but    6      component. In this case, the curtainwall system. The
 7   this purchase order is dated October 24th, 2013. Should    7      individual members deflect; is that accurate?
 8   that refer to November 25th, 2012?                         8          A. Yes.
 9       A. I -- I do not know. I can't say that. Not           9          Q. And then there's also overall building
10   necessarily.                                              10      movement; is that accurate?
11       Q. Line item 9 says that Yuanda's scope of work       11          A. Okay. Yes.
12   included system design engineering. Do you see that?      12          Q. Well, do you agree with that or disagree with
13       A. Yes.                                               13      that?
14       Q. Do you know what that means specifically?          14          A. Yeah. It depends -- I guess you can always
15       A. Specifically coming up with the -- the             15      break it down even further, but I would agree with those,
16   working -- the drawings and the design of the system      16      yeah.
17   along with all the calculations, the support that         17          Q. Okay. If you look back to Exhibit 22, the
18   everything -- everything -- everything confers to the --  18      Glazed Aluminum Curtainwall Specification.
19   what's -- sorry. I'm having a brain freeze. And to        19          A. Okay.
20   confirm with the calculations that everything conforms to 20          Q. Turn to Page 2 which is WCC11789. There is a
21   the plans and specifications.                             21      Section 1.03 Performance Requirements A 3. Do you see
22       Q. Okay. And, again, turn the page to WCC1111,        22      that?
23   line item 38. Again refers to proposal drawings but also  23          A. Yes.
24   system design. Do you see that?                           24          Q. Actually, before we look at A 3, turn to the

                                                                                                          18 (Pages 66 - 69)
                                                Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 20 of 48


                                                      Page 70                                                           Page 72
 1   next page. It would be a numbered subparagraph under 1.3    1   curtainwall components?
 2   D, Deflection of Framing Members. Do you see that?          2       A. Well, if it's in this spec section, it would
 3       A. Yes.                                                 3   be referring to any -- any deflection referring to the
 4       Q. Generally speaking --                                4   member of -- any -- sorry. If it's in this
 5          MR. CARBONE: I don't see it. Adam, could you         5   specification, it would refer to any deflection of the
 6   just get me where you were?                                 6   components of this -- of the glazed aluminum curtainwall.
 7          MR. GILL: Yeah. Page number 11790.                   7       Q. Okay. If you now turn back to page 11789,
 8          MR. CARBONE: D, Deflection?                          8   1.03 A sub 3 and that --
 9          MR. GILL: D, as in dog.                              9       A. So 103 B 3?
10          MR. CARBONE: Thank you.                             10       Q. A 3. 103 A 3.
11   BY MR. GILL:                                               11       A. 103 A 3. Okay.
12       Q. Are you familiar with, generally familiar           12       Q. And that states: "Movements of supporting
13   with the format of this specification?                     13   structure indicated on drawings including but not limited
14       A. I'm sorry. That's a very vague question.            14   to story drift, twist, column shortening, long-term creep
15       Q. Sorry. You're muted.                                15   and deflection from uniformly distributed and
16       A. Sorry. That's a very vague question. What           16   concentrated live loads." Do you see that?
17   do you mean familiar with?                                 17       A. Yes.
18       Q. Well, typically construction projects use           18       Q. Do you know what that means?
19   Master Spec or some other specification writing program;   19       A. Yes, that they're supposed to -- when
20   right?                                                     20   designing the system, they're supposed to just take into
21       A. Okay. Yes.                                          21   account movements of supporting structure indicated on
22       Q. Are you familiar with that?                         22   the drawings included but not limited to story drift,
23       A. Yes.                                                23   twist, column shortening, long-term creep and deflection
24       Q. And so this is a standard specification that        24   from uniformly distributed and concentrated live loads.
                                                      Page 71                                                           Page 73
 1   is edited by the architect for a specific project;          1       Q. Are you aware of anywhere in any of the
 2   correct?                                                    2   specifications where the architect gives a maximum amount
 3       A. Yeah, I can't answer whether this architect          3   of building movement, deflection or deformation?
 4   used a standard format then just edited it or started       4       A. Can you say that one more time?
 5   this from scratch. I -- I can't say that. I don't know.     5       Q. Related to the specification only are --
 6       Q. But the format is pretty standard. Like part         6       A. Yes.
 7   1 is General. Part 2 is Execution. Part 3 is                7       Q. -- you aware of any place in the
 8   Performance or something like that?                         8   specification, any specification, where the architect or
 9       A. Yes. Yes. In that --                                 9   engineer of record provides an amount, a maximum amount
10       Q. So are you familiar --                              10   for building movement, deflection or deformation?
11       A. -- sense, yes.                                      11       A. In the specifications or in the contract
12       Q. Sorry. I'm talking over your answer.                12   documents?
13           Are you familiar with the requirement in a         13       Q. Specifications.
14   curtainwall specification of deflection of framing         14       A. In the -- not that I am aware of in the
15   members generally speaking?                                15   specifications, no.
16       A. Yes, generally speaking.                            16       Q. In the architectural or structural drawings
17       Q. So on Page 11790, paragraph D what is               17   are you aware of the location where the architect gives,
18   generally listed? I don't want specifics, but what is      18   architect or engineer of record gives an amount for
19   your understanding of what's generally listed in that      19   building movement, deflection or deformation for the
20   paragraph?                                                 20   building?
21       A. The deflections of different members of the         21       A. Yes.
22   building.                                                  22       Q. Where?
23       Q. Well, this relates -- does it relate to the         23       A. I don't know off the top of my head. I
24   building or the maximum allowable deflection of the        24   believe it's one of the structural -- structural drawings

                                                                                                        19 (Pages 70 - 73)
                                              Veritext Legal Solutions
www.veritext.com                                                                                             888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 21 of 48


                                                        Page 74                                                           Page 76
 1   where it does list a deflection. I don't -- off the top       1   components. Is that an accurate understanding of this?
 2   of my head I do not know -- remember which drawing.           2        A. Yes, they're ask -- yes.
 3       Q. Is it -- I will represent -- I wasn't going            3        Q. And so it's my understanding also that Sciame
 4   to show you today -- there is a drawing called S003.          4   is not questioning whether Whitestone installed the WT-3
 5   Does that ring a bell?                                        5   properly; is that an accurate --
 6       A. I believe that that could be the -- the                6        A. They -- they do not mention any of that.
 7   drawing that --                                               7   They do not mention that.
 8          MR. CARBONE: Adam --                                   8        Q. And, likewise, Sciame doesn't mention that
 9          THE WITNESS: Sorry.                                    9   it's questioning the design of the WT-3; is that
10          MR. CARBONE: Hold on. Adam, I have a copy of          10   accurate?
11   that drawing if you'd like to provide it to the witness.     11        A. It's -- repeat that question, please.
12          MR. GILL: No, maybe not because I --                  12        Q. Also Sciame doesn't indicate whether it's
13   depending on my follow-up.                                   13   questioning the design of the WT-3 clerestory?
14   BY MR. GILL:                                                 14        A. Can I have a chance to read it again?
15       Q. Are you aware of whether the maximum                  15        Q. Absolutely.
16   deflection is listed in more than one place in the           16                       (Witness peruses document.)
17   architectural or structural drawings?                        17        A. In a way it is inferring that it is
18       A. I am not aware.                                       18   questioning the design in my opinion.
19       Q. Okay.                                                 19        Q. If it was questioning the design, wouldn't
20          MR. GILL: No, Don, thank you, I don't need            20   Sciame be sending you or Whitestone the RFI or a question
21   that document.                                               21   or a direction for Whitestone or Yuanda to explain its
22   BY MR. GILL:                                                 22   design?
23       Q. You can put the specifications to the side.           23           MR. CARBONE: Objection.
24   And if you can look at the document that was previously      24
                                                        Page 75                                                           Page 77
 1   marked as Exhibit 6.                                          1   BY THE WITNESS:
 2       A. Okay.                                                  2        A. Not necessarily.
 3       Q. Do you recognize this document?                        3   BY MR. GILL:
 4       A. This is an RFI.                                        4        Q. Do you recall the first time you saw -- or
 5       Q. And, for the record, what is an RFI?                   5   what was the first time you recall seeing the response to
 6       A. RFI stands for request for information. This           6   this RFI?
 7   seems to be an answer from the architect to an RFI.           7        A. Do I remember when I first -- okay. Ask the
 8       Q. Okay. Do you recall the first time you saw             8   question. I'm sorry.
 9   the RFI from Sciame?                                          9        Q. Sorry. That was a bad question. I changed
10       A. Vividly, no. Like when, no. I mean I                  10   in mid sentence.
11   remember seeing this before, but I -- when or where I        11           When is the first time you recall seeing the
12   don't -- I can't answer that.                                12   response?
13       Q. The reason I'm asking is you said generally           13        A. I don't remember. I would have to --
14   you're not involved in the day-to-day operations but at      14   within -- if I had to guess, it would be within two,
15   some point this project had a lot of questions or            15   three months of this, of the date of this RFI.
16   problems or concerns, I don't remember your exact words,     16        Q. Do you agree -- Strike that.
17   and so you became -- you came to be copied on a lot of       17           Are you aware that the architect or its
18   e-mails. Do you know if it was about this time or            18   consultant is claiming that the maximum roof deflection
19   sometime after January 2017?                                 19   at the WT-3 clerestory is 3.4 inches?
20       A. It was about this time, give or take months I         20        A. Yes, I am aware of that.
21   would --                                                     21        Q. Do you agree with that?
22       Q. It's my understanding from this RFI, the              22        A. I'm -- I am not the designer of the building.
23   original RFI not the response, that Sciame is asking the     23   Only the designer of the building would be able to answer
24   architect to define the relative movement of the building    24   that. I did not design the building nor am I qualified

                                                                                                          20 (Pages 74 - 77)
                                               Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 22 of 48


                                                         Page 78                                                             Page 80
 1   to calculate that movement, so . . .                           1       Q. Are you familiar with the shop drawings for
 2        Q. Did you or Whitestone do anything to verify            2   the WT-3 curtainwall system?
 3   the movement would be 3.4 inches?                              3       A. Not intimately but I have seen them.
 4        A. I guess my previous answer still applies.              4       Q. Did you or anyone look at them when
 5   It's not Whitestone's -- Whitestone does not have the          5   Whitestone provided them, at the original time that
 6   authority or the -- or the -- Whitestone does not have         6   Whitestone provided them, either the initial submission
 7   the authority or the qualifications to -- to do that.          7   or the revised submission?
 8   We're not the designers of the building. Only the              8       A. At what -- say that one more time, please.
 9   designers of the building who can take into account the        9       Q. Did you or anyone at Whitestone look at or
10   entire building design are able to do that.                   10   review Yuanda's original submission and revised
11        Q. So from your answer, I take it that                   11   submission for the shop drawings?
12   Whitestone did nothing to confirm whether the architect       12       A. I cannot say. I know I did not. At the time
13   is correct or the consultant is correct?                      13   of submission and resubmission I know I did not. Can I
14        A. It's -- it's not our place. We would have no          14   say --
15   standing to -- to question that.                              15       Q. Did you look -- sorry.
16        Q. I'm not asking if you had standing. I'm               16       A. I cannot -- I cannot say if anybody else did
17   asking if you did anything to confirm it.                     17   or did not from Whitestone.
18        A. That -- I -- not that I'm aware of because we         18       Q. Have you personally ever looked at the
19   would have no standing. We are not -- we are not the          19   original submission or the revised submission at any
20   ones who signed off on the -- on the building design.         20   time?
21        Q. Whitestone -- does Whitestone agree or                21       A. When this issue did come up, then that's when
22   disagree with Sciame that the WT-3 does not accommodate       22   I reviewed it.
23   that kind of movement as originally installed?                23       Q. Okay. Why did you look at the shop drawings?
24        A. Does Whitestone -- say that one more time,            24       A. I just wanted to get the information for
                                                         Page 79                                                             Page 81
 1   please.                                                        1   myself. I wanted to examine the information and
 2        Q. Does Whitestone agree or disagree with Sciame          2   situation.
 3   that the WT-3 clerestory as originally installed does not      3       Q. What information did you want to get?
 4   accommodate sufficient building movement?                      4       A. To see what was on the shop drawings.
 5        A. If the architect of record states that                 5       Q. Okay. If you could look at Exhibits 25 and
 6   the -- that the building movement or deflection is the         6   26.
 7   three -- three inches -- I'm sorry. What was it -- three       7            And, for the record, these are incomplete or
 8   inches -- the three plus inches, if they state that is         8   portions of the documents that they -- of the entire
 9   the movement criteria, then no, the system does not            9   document. Twenty-five is the original submission as
10   con -- does not take into account that -- that movement,      10   returned by the architect dated October 15th, 2014.
11   no.                                                           11   Exhibit 26 is the architect's review and return of the
12        Q. How do you know it doesn't take into account          12   revised drawings dated February 23rd, 2015. Both
13   that movement?                                                13   exhibits are the transmittal page from Perkins Eastman,
14        A. I've seen the original shop drawings and the          14   et al., Limited. I believe it's the first five pages of
15   calculations which take -- which take into account the        15   the submission, and then it is the documents, the four
16   original -- which take into account a different movement      16   pages I believe that are referred in RFI 1130, Exhibit 6.
17   criteria.                                                     17   Those are sheet numbers D328, D329, D331 and Y52.
18        Q. And Whitestone is accepting as accurate the           18            Do you recognize Exhibits 25 and 26?
19   3.4 inches of movement?                                       19       A. Yes.
20        A. Like I said, I -- we -- we cannot dispute             20       Q. Do you or someone at Whitestone -- well, I
21   that. We have no -- we have no standing to dispute that.      21   know -- I think based on your prior answer you didn't
22   Whether that's -- whether that's physically true or not,      22   look at these when these were returned from Perkins
23   it's not for us to -- to question, so I -- so it's            23   Eastman; is that accurate?
24   pointless for us to dispute that.                             24       A. At that time, no.

                                                                                                            21 (Pages 78 - 81)
                                                 Veritext Legal Solutions
www.veritext.com                                                                                                  888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 23 of 48


                                                               Page 82                                                           Page 84
 1     Q.   Do you know if anyone at Whitestone looked at                 1      Q.     No, they're not --
 2 these when they were returned from Perkins Eastman?                    2           MR. CARBONE: The numbers skip.
 3     A.   Not that I can say definitively, no.                          3           THE WITNESS: Oh, okay. Okay.
 4     Q.   As a -- does Whitestone have a standard                       4   BY MR. GILL:
 5 practice or procedure what it does with shop drawings                  5       Q. Are you there?
 6 that are returned from an architect when Whitestone has a              6       A. Yes.
 7 vendor who has prepared those shop drawings?                           7       Q. Do you know what's depicted on this sheet?
 8     A.   Then we would submit it -- we would submit it                 8       A. Seems to be the clerestory, WT-3.
 9 back to the vendor to take any appropriate actions as                  9       Q. WT-3?
10 listed on -- on the shop drawings.                                    10       A. Yes, WT-3.
11     Q.   Would the -- as the person or party with                     11       Q. And do you have an understanding of who made
12 responsibility, does Whitestone review the comments                   12   those notes that are kind of red or reddish-brown?
13 itself or does it have a policy to review the comments?               13       A. It seems that this is from the owner's
14     A.   Depending on the actual shop drawing and what                14   consultant. I'm not sure if it's the architect or their
15 it's about, we may or may not review the -- we may or may             15   curtainwall consultant. I'm not sure.
16 not review the comments from the shop drawings prior to               16       Q. Okay. And I want you to keep that open,
17 or submit -- prior to sending it back to the vendor.                  17   Exhibit 25 open, and open Exhibit 26 to the same drawing
18     Q.   What is the -- how do you determine whether                  18   sheet which is YUANDA439.
19 or not to look at the shop drawings prior to returning                19       A. Okay.
20 them to the vendor?                                                   20       Q. And you see that the notes at -- that were
21     A.   It would be up to the project manager to make                21   included for the elevation have been removed in the later
22 that decision.                                                        22   draft in Exhibit 26?
23     Q.   If you look at Exhibit 25, sheet number                      23       A. Yes.
24 YUANDA083, do you know what this sheet represents or what             24       Q. Do you know why those notes were removed?
                                                               Page 83                                                           Page 85
 1   is depicted on this drawing sheet?                                   1       A. Pretty much safe to assume that they're --
 2           MR. CARBONE: You're talking about the larger                 2   the original comments were addressed by Yuanda in the --
 3   sheets?                                                              3   in the following submission.
 4           MR. GILL: Correct.                                           4       Q. And in your experience, that -- the note was
 5           MR. CARBONE: And what number were you --                     5   removed because the architect was satisfied by how Yuanda
 6   Bates stamp number?                                                  6   addressed it?
 7           MR. GILL: YUANDA083.                                         7       A. Yes. Most likely, yes.
 8           MR. CARBONE: You're on number 25?                            8       Q. Okay. And if you can look to the last page
 9           MR. GILL: Correct. On the original                           9   in both exhibits.
10   submission, Exhibit 25.                                             10           And, for the record, that's -- Exhibit 25 is
11   BY THE WITNESS:                                                     11   YUANDA238, and Exhibit 26 is YUANDA594.
12        A. What drawing are you looking at?                            12       A. 238 and 594?
13   BY MR. GILL:                                                        13       Q. Yep.
14        Q. It's -- the drawing is Bates stamp YUANDA083.               14       A. Okay.
15   It is drawing sheet Y52.                                            15       Q. Okay. In Exhibit 25, the earlier submission,
16        A. I don't see -- I don't see any stamp, date                  16   the original submission, do you see the note that says:
17   stamps on here, these drawings.                                     17   "See deflections of roof beam"?
18           MR. CARBONE: In the lower right-hand corner.                18       A. On the -- Exhibit 25 you said; right?
19   BY MR. GILL:                                                        19       Q. Correct.
20        Q. Yeah, below the title block.                                20       A. Yes.
21        A. Okay. Yuanda what was it?                                   21       Q. Do you know what that refers to?
22        Q. 083.                                                        22       A. "Item of this condition shows glass sitting
23        A. 08 -- no, it stops at -- 0238 is -- is the                  23   on roof beam which we believe is correct. Movement must
24   last one.                                                           24   be accommodated in this connection. See deflections of

                                                                                                                 22 (Pages 82 - 85)
                                                       Veritext Legal Solutions
www.veritext.com                                                                                                      888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 24 of 48


                                                       Page 86                                                         Page 88
 1   roof beam." And your question was?                           1   Yuanda regarding these notes in Exhibit 25?
 2       Q. Do you know what "see deflections of roof             2       A. Prior to the installation?
 3   beam" refers to or means?                                    3       Q. Yes.
 4       A. Probably the -- how much the -- how much              4       A. No.
 5   the -- the roof beam de -- bends and deflects.               5       Q. Prior to the installation of the WT-3
 6       Q. When Whitestone received this back from               6   clerestory did you have a conversation with anyone at
 7   Sciame and after it sent it to Yuanda, do you know if        7   Yuanda regarding this note about the roof beam
 8   Whitestone did anything to -- as a follow-up to that         8   deflection?
 9   comment?                                                     9       A. No.
10       A. Did anything regarding?                              10       Q. Comparing that drawing sheet, YUANDA238 in
11       Q. Seeing the deflection of the roof beam.              11   Exhibit 25, and the same sheet in Exhibit 26, YUANDA594,
12       A. I don't know if Whitestone did anything in           12   the later submission 594 contains comments but that
13   reference to that comment. I can't -- I do not know.        13   specific comment has been removed. Do you see that?
14       Q. Do you know if Whitestone provided additional        14       A. Can I take a second to read the comments?
15   information to Yuanda regarding the roof beam deflection?   15       Q. Absolutely. Like I said, I want the best
16       A. At that time I do not know. I'm not -- I             16   answer you can give.
17   can't say.                                                  17       A. Okay.
18       Q. At that time -- what do you mean at that             18                      (Witness peruses document.)
19   time? At the time -- you're unsure at the time or you're    19            Yes. In the 594, it does not mention
20   not sure now if anything happened at the time?              20   anything -- there are no comments from the design team
21       A. I am not -- I do not know now if anything            21   regarding any -- any movements.
22   happened at that time.                                      22       Q. Okay. Well, there are comments about
23       Q. Okay. Do you know if Whitestone did anything         23   movement.
24   at any time regarding investigating the roof beam           24       A. Well, it --
                                                       Page 87                                                         Page 89
 1   deflection?                                                  1       Q. I'll get to that.
 2       A. When we received our de -- our rejection from         2       A. Yeah, I'm sorry.
 3   Sciame based on the architect's and their engineer's         3       Q. There are no comments about roof beam
 4   comments, that's when we -- that's when we gave that         4   deflection?
 5   information to Yuanda.                                       5                       (Witness peruses document.)
 6       Q. Gave what information?                                6       A. I guess if you -- there could be an inference
 7       A. About that the -- that the deflection that            7   from the comment "what happens when the roof lowers." In
 8   was originally taken into account was not correct.           8   my opinion, it would be -- that's -- they are referencing
 9       Q. Is there anywhere you are aware of in the             9   the roof beam in my opinion. They don't specifically use
10   architectural drawings and structural drawings or the       10   the term roof beam, but that's what that comment infers
11   specifications where the roof beam deflection is stated     11   in my opinion.
12   as a number?                                                12       Q. Okay. Because they changed the -- the
13       A. That specific roof beam?                             13   architect changed the language or the -- they went from a
14       Q. Yes.                                                 14   statement of see deflection to asking a question, do you
15       A. No, I'm not aware of anywhere in the specs or        15   have any, based on your experience, opinion or have any
16   the plans that specifically say that specific roof beam     16   idea why they did that or what that means?
17   has a specific deflection, no.                              17          MR. CARBONE: Objection.
18       Q. Do you know of any way or any place in the           18   BY THE WITNESS:
19   contract documents that Whitestone or Yuanda could have     19       A. Say that one more time, please.
20   determined the roof beam deflection before it received      20   BY MR. GILL:
21   the RFI response?                                           21       Q. Based on your experience, do you have any
22       A. I am not aware of, no.                               22   opinion about what it means that the architect went from
23       Q. Prior to the installation of the WT-3                23   a statement saying see deflections to asking the
24   clerestory did you have any conversation with anyone at     24   question?

                                                                                                        23 (Pages 86 - 89)
                                               Veritext Legal Solutions
www.veritext.com                                                                                             888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 25 of 48


                                                        Page 90                                                           Page 92
 1           MR. CARBONE: Objection.                               1   the -- you still referring to the drawing?
 2   BY THE WITNESS:                                               2        Q. I'm still referring to the drawing on page
 3       A. My personal opinion would be that's a, what            3   594 in Exhibit 26.
 4   we call in the industry a cover my ass comment which          4        A. "Is the movement supposed to be accommodated
 5   means they're not asking -- they're not saying anything       5   in the glazing pocket"? Are you asking me if I
 6   specific but they're saying something just in case            6   technically know the answer to that?
 7   something goes wrong. They could go back and say see, I       7        Q. Yes.
 8   told you so, but in reality, it's -- it's a worthless         8        A. No, I -- I don't know the technical answer to
 9   comment.                                                      9   that.
10   BY MR. GILL:                                                 10        Q. Did anyone, Sciame or the architect or the
11       Q. The second one is a worthless comment?                11   architect's consultant, require an answer to that
12       A. That's -- that's from me dealing -- yes,              12   question before installation?
13   that's --                                                    13        A. I -- I can't say. I -- I would not know.
14       Q. I just want a clarification. You said it's a          14        Q. They didn't -- you don't know if they
15   worthless comment. I just want to make sure that I           15   required an answer from Whitestone before Whitestone
16   understand. You're referring to the second comment not       16   installed or Whitestone's vendor installed the
17   the first comment?                                           17   curtainwall?
18       A. The second comment being which one?                   18        A. I -- that's -- can you repeat the question
19       Q. The question.                                         19   one more time?
20       A. Okay. We have to -- I'm sorry. We have to             20        Q. Okay. Do you know if Sciame, Perkins Eastman
21   start from the beginning now. I'm -- I'm --                  21   or Perkins Eastman's consultant required Whitestone to
22       Q. Okay. Your statement was it's kind of a               22   provide an answer to that question before Whitestone or
23   worthless comment, and I just want to make sure that I am    23   its installer installed the WT-3 clerestory?
24   looking at the same thing you are. The worthless comment     24        A. I would say no because the -- the submittal
                                                        Page 91                                                           Page 93
 1   is the question what happens -- when the roof lowers is       1   is -- is marked as made corrections noted, so I would --
 2   kind of --                                                    2   well, it's -- I would say no. It says made --
 3        A. Yes.                                                  3   submittal's marked mark corrections noted, so I would say
 4        Q. -- a CYA --                                           4   that's not required for them to know beforehand.
 5        A. Yes.                                                  5        Q. And that is not a correction noted. That's a
 6        Q. -- worthless --                                       6   question; is that accurate?
 7        A. It's a pointless -- pointless comment.                7        A. Yes.
 8        Q. I just want to make sure that we're looking           8        Q. The next one I think is a noted correction
 9   at the same thing.                                            9   and states: "Provide counts showing this is adequate
10        A. I guess pointless would be a better word than        10   with 50 percent sealant with limit."
11   worthless, but it's a cover your -- cover-my-ass comment.    11        A. Okay.
12        Q. Yep. In your experience, would a consultant          12        Q. As part of the purchase order or as part of
13   remove the note of see deflections of roof beam if Yuanda    13   the requirements of the purchase order, was Yuanda
14   did not properly address the roof beam deflection?           14   required to provide engineer stamped calculations?
15           MR. CARBONE: Objection.                              15        A. Yes. I believe so, yes.
16   BY THE WITNESS:                                              16        Q. As far as you know, did Yuanda provide
17        A. I -- I can't get into the head of -- of a            17   engineer stamped calculations?
18   consultant. I can't answer that.                             18        A. Yes. As far as I know, they did, yes.
19   BY MR. GILL:                                                 19        Q. As far as you know, did the architect or the
20        Q. Looking at the note just in Exhibit 26, the          20   architect's consultant approve that -- those submittal of
21   first comment is: "Is the movement supposed to be            21   the engineer stamped calculations?
22   accommodated in the glazing pocket." Do you know the         22        A. As far as I know, yes.
23   answer to that question?                                     23        Q. As we sit here today, can you recall anyplace
24        A. You're referring to the drawing or to                24   where the architect or the architect's consultant

                                                                                                          24 (Pages 90 - 93)
                                               Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 26 of 48


                                                               Page 94                                                          Page 96
 1 provided notes or comments where they state the roof beam              1   internal communication between you, Mr. Carvelas and Mr.
 2 or the roof or the building deflection will be up to 3.4               2   Dearth regarding this e-mail May 3rd, 2019 from Michael
 3 inches?                                                                3   Pardee?
 4       A.   Am I aware of anyplace on the contract                      4       A. There's any -- anything written? I do -- not
 5 documents or specifications if they -- if they specified               5   that I specifically -- excuse me. If there's anything,
 6 that -- that roof movement of 3 point something inches?                6   written communication, I'm -- I don't specifically
 7       Q.   Correct.                                                    7   remember. I'm not aware of. It's possible. I know we
 8       A.   I'm not aware of any right now.                             8   did talk about it verbally.
 9       Q.   Are you aware of anywhere after they issued                 9       Q. Okay. Did you take any notes of those verbal
10 the contract documents but before they issued the RFI                 10   conversations?
11 where the architect or the architect's consultant advised             11       A. No, I did not take any notes.
12 Whitestone or Yuanda or Sciame that the roof beam or the              12       Q. Okay. Mr. Dearth testified -- this is my
13 building movement would be up to 3.4 inches?                          13   recollection of his testimony -- was that the first
14       A.   No.                                                        14   notice from Sciame about rejection -- that this e-mail
15       Q.   If you can turn to Exhibit previously marked               15   was the first notice about the rejection of the proposed
16 number 7 which is Whitestone Proposed Change Order Number             16   change order, but he testified at some time prior to
17 98.                                                                   17   May 3rd Sciame directed Whitestone to perform remedial
18       A.   Okay.                                                      18   repairs. Is -- is that an accurate reflection of the
19       Q.   Do you recall if you saw this document before              19   time line as far as you recall?
20 it was submitted to Sciame?                                           20       A. I can't -- I do not know. I can't say yes or
21       A.   Before submitted to Sciame, I don't recall.                21   no.
22       Q.   If you did see this, would you have made                   22       Q. Do you recall the first time Sciame asked
23 comments or asked for corrections to it?                              23   Whitestone to perform remedial repairs for the WT-3
24       A.   Probably not.                                              24   clerestory?
                                                               Page 95                                                          Page 97
 1       Q. Have you since read the description that's on                 1        A. Specifically, no. I know they asked us to.
 2   the fourth page of this, 794?                                        2   I don't specifically remember the conversation or the --
 3       A. I'm somewhat familiar with this -- this --                    3   or the time frame or anything like that.
 4   these comments.                                                      4        Q. Do you know if it was before this May 3rd
 5       Q. As of today, do you agree or disagree with                    5   e-mail in Exhibit 8?
 6   this change order narrative as it's stated in Exhibit 7?             6        A. We were told that -- that it -- the work was
 7       A. I agree.                                                      7   rejected prior to this e-mail, and then at that point I
 8       Q. Is there anything you disagree with or is                     8   believe we did submit a change order to do the work, and
 9   there anything you recall you disagree with?                         9   then that's when they came back to us with this e-mail
10       A. No, not that I am aware of at this point, no.                10   saying it's rejected, go do the work anyway.
11       Q. If you can turn to the exhibit that was                      11        Q. I understand. Between the time that you
12   previously marked Exhibit 8.                                        12   submitted the change order and this e-mail did Sciame
13       A. Okay.                                                        13   tell you to just do the work?
14       Q. Do you recognize this document?                              14        A. Not that I -- not that I remember.
15       A. The first page?                                              15        Q. If you can turn to Exhibit 10, previously
16       Q. Yes.                                                         16   marked Exhibit 10.
17       A. Yes.                                                         17        A. Okay.
18       Q. Do you recall receiving this e-mail?                         18        Q. Do you recall --
19       A. Yes.                                                         19           MR. CARBONE: Can you just tell me -- Adam,
20       Q. What was your reaction when you received this                20   could you just tell me what Exhibit 10 is? I don't have
21   e-mail?                                                             21   that.
22       A. I don't remember really. This was -- I                       22           MR. GILL: Exhibit 10 is the description of
23   really do not remember. It's close to two years ago.                23   dispute dated May 6, 2019.
24       Q. Do you have -- does Whitestone have any                      24           MR. CARBONE: Thank you.

                                                                                                                25 (Pages 94 - 97)
                                                       Veritext Legal Solutions
www.veritext.com                                                                                                      888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 27 of 48


                                                         Page 98                                                          Page 100
 1   BY MR. GILL:                                                   1   clerestory structural components."
 2       Q. Do you recall whether you saw this document             2       A. Yes.
 3   before it was submitted to Sciame?                             3       Q. What is the basis for that statement?
 4       A. I could have. I could have not.                         4       A. The rejection that we received from Sciame to
 5       Q. Do you recall whether you helped Mr. Carvelas           5   our --
 6   draft this document?                                           6       Q. Sorry. The rejection of the purchase or the
 7       A. No. I most -- I -- I don't believe I did                7   proposed change order?
 8   help him draft this document, no.                              8       A. "Informing to notify you Sciame has rejected
 9       Q. Have you -- are you aware of what's in this             9   as non-conforming --" well, technically, no. We're
10   document, the contents of what Mr. Carvelas said?             10   referring not to the rejection of the change order, to
11       A. Generally speaking, yes.                               11   the rejection of the system --
12       Q. Is there anything in this document as we sit           12       Q. Okay.
13   here today that you disagree with?                            13       A. -- technically. That's what that line says.
14       A. I do not think so.                                     14       Q. When did Sciame reject the system?
15       Q. If you look at the second page of this                 15       A. I do not know.
16   exhibit, YUANDA33307, and continuing onto 33308.              16       Q. Is there a document that Whitestone or you
17       A. Okay.                                                  17   received that Sciame says we are rejecting the system?
18       Q. Do you see at the bottom of 33307 there is             18       A. I -- I'm not aware of any specific document.
19   what Mr. Carvelas says is the excerpts of Yuanda's            19       Q. So how did you come to the conclusion that
20   commentary?                                                   20   Sciame is rejecting the system that Yuanda provided?
21       A. Yes.                                                   21       A. I'm sure they provided us something, but I'm
22       Q. Do you recall reading the Yuanda commentary?           22   just saying my -- my answer's I'm not aware of the
23       A. Specifically, no.                                      23   specific -- I am not aware of this specific document.
24       Q. Okay. Do you recall at any time disagreeing            24       Q. Did Sciame reject the design of the system?
                                                         Page 99                                                          Page 101
 1   with what Yuanda said and Mr. Carvelas put in this             1        A. Sciame rejected the system which includes the
 2   Exhibit 10?                                                    2   design of the system.
 3        A. No.                                                    3        Q. Well, the system has many phases, one of
 4        Q. If you can turn to what's been previously              4   which is design. Do you agree?
 5   marked as Exhibit 11. Oh, sorry. 12, Exhibit 12.               5        A. Yes. Yes.
 6            And, for the record, that is a letter from            6        Q. There's also fabrication. Do you agree?
 7   Whitestone to Yuanda dated June 24th, 2019.                    7        A. Yes.
 8           MR. CARBONE: Thank you.                                8        Q. Did Sciame reject any component of the system
 9   BY THE WITNESS:                                                9   because it was not properly fabricated?
10        A. Okay.                                                 10        A. My -- my understanding of the issue is it was
11   BY MR. GILL:                                                  11   rejected because of the original design criteria used by
12        Q. And if you look at the second page, is that           12   Yuanda to take into account the design of the system.
13   your signature?                                               13        Q. Is there a communication from Sciame where
14        A. Yes, it is.                                           14   they state what you just said?
15        Q. Do you recognize this letter?                         15        A. Again, I'm not familiar -- I'm not exactly --
16        A. Yes.                                                  16   I can't refer to a specific document where they say that
17        Q. Who wrote this letter?                                17   that I'm aware of.
18        A. I do -- I do not remember.                            18        Q. On June 24th, 2019 when you sent this letter
19        Q. Did you write this letter?                            19   to Yuanda, did you agree with Sciame that Yuanda's
20        A. I -- I do not think so. Did I write the               20   fabrication of the WT-3 clerestory was non-conforming?
21   letter directly myself? No.                                   21        A. Can you say -- ask that one more time,
22        Q. In the first line, you state: "We are                 22   please.
23   writing to formally notify you that Sciame has rejected       23        Q. Yes. On June 24th, 2019 when you sent this
24   as non-conforming Yuanda's fabrication of the WT-3            24   letter to Yuanda, did you, you personally, agree that

                                                                                                         26 (Pages 98 - 101)
                                                Veritext Legal Solutions
www.veritext.com                                                                                                888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 28 of 48


                                                     Page 102                                                          Page 104
 1   Yuanda's fabrication of the WT-3 clerestory was             1   you told Yuanda Whitestone was rejecting Yuanda's work?
 2   non-conforming?                                             2       A. I am -- I do not remember, no.
 3       A. Give me a minute because I need to word this         3       Q. The way I read this letter and based on your
 4   properly.                                                   4   testimony, Whitestone is not rejecting Yuanda's work but
 5                       (Brief pause.)                          5   is passing through Sciame's rejection. Is that an
 6           MR. CARBONE: I'm just going to object to the        6   accurate understanding?
 7   form.                                                       7           MR. CARBONE: Objection.
 8   BY THE WITNESS:                                             8   BY THE WITNESS:
 9       A. Can you repeat that one more time, please.           9       A. I think it's completely -- no, I would
10   BY MR. GILL:                                               10   disagree. I would say that Whitestone is rejecting
11       Q. Absolutely. On June 24th, 2019 when you sent        11   Yuanda's work based on Sciame's rejection.
12   this letter to Yuanda, did you personally agree with       12   BY MR. GILL:
13   Sciame that Yuanda's fabrication or fabrication and        13       Q. Okay. Where in this do you say Whitestone is
14   design of the WT-3 clerestory was non-conforming?          14   rejecting Yuanda's work?
15           MR. CARBONE: I'll object to the form again.        15       A. We don't specifically use those words, but I
16   BY THE WITNESS:                                            16   think it's clearly inferred and logical to come to that
17       A. I agree that we are owed a -- that Whitestone       17   conclusion based on -- based on the letter.
18   and Yuanda are owed an extra to be paid for this work,     18       Q. Do you agree with Sciame that Whitestone
19   remedial work.                                             19   installed the WT-3 clerestory as non-conforming?
20   BY MR. GILL:                                               20       A. We installed it according to the originally
21       Q. Based on that answer, it sounds like you do         21   approved as-noted shop drawings.
22   not agree with Sciame's conclusion; is that correct?       22       Q. Does that mean it was conforming or
23       A. Yes, I agree that the architect and the             23   non-conforming?
24   engineer of record bear responsibility, significant        24       A. The design was non-conforming. We installed
                                                     Page 103                                                          Page 105
 1   responsibility for this.                                    1   it correctly to the -- to the incorrect design that's
 2       Q. Does Yuanda bear any responsibility?                 2   being claimed by the architect.
 3       A. Yuanda bears responsibility inasmuch as              3        Q. Is it your testimony that at the time
 4   Whitestone bears responsibility to Sciame.                  4   Whitestone installed the clerestory the design failed to
 5       Q. Since the architect and others bear you said         5   conform to the contract documents?
 6   significant responsibility, what was the purpose of         6        A. Can you repeat that one more time?
 7   sending this letter on June 24th, 2019?                     7        Q. Is it your testimony that at the time
 8       A. Because it is our interpretation of the              8   Whitestone installed the WT-3 clerestory that the
 9   agreement that if there's any work to be rejected that      9   curtainwall failed to conform to the contract documents?
10   Yuanda is responsible to remedy it.                        10        A. It's my understanding that at the time it was
11       Q. Mr. Dearth testified that to his knowledge          11   installed it was installed at that time according to the
12   this is the only letter or communication from Whitestone   12   contract documents as understood at that time.
13   to Yuanda where Whitestone rejected Yuanda's work. Is      13        Q. And at some later date there was additional
14   that correct?                                              14   design criteria provided by Sciame or Perkins Eastman; is
15       A. I can't say yes or no.                              15   that an accurate statement?
16       Q. Is there any other communication where you          16        A. Yes.
17   sent to -- Sorry. Strike that.                             17        Q. And Yuanda -- Whitestone neither -- Strike
18            Is there any communication that you sent to       18   that.
19   Yuanda in which you say that Yuanda's work is rejected?    19            Neither Whitestone nor Yuanda had that design
20       A. I -- I cannot say yes or no. I'm not aware.         20   criteria at the time that the curtainwall system was
21       Q. I'm asking about -- and I want to make sure         21   designed?
22   that you understand and the record's clear. I'm asking     22        A. The 3.4 inches?
23   about what you did personally. You are not aware at any    23        Q. Yes.
24   other time that you sent a communication to Yuanda where   24        A. As far as I know, no, I'm not aware of it.

                                                                                                     27 (Pages 102 - 105)
                                               Veritext Legal Solutions
www.veritext.com                                                                                             888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 29 of 48


                                                       Page 106                                                          Page 108
 1        Q. And neither Whitestone nor Yuanda had that            1       A. It would be -- the entire system would be
 2   design criteria at the time that the curtainwall was          2   misfabricated based on the architect's -- based upon the
 3   fabricated; is that accurate?                                 3   architect's -- what's the term -- condition that the
 4           MR. CARBONE: Objection.                               4   total deflection was 3.4 inches.
 5   BY THE WITNESS:                                               5       Q. But --
 6        A. As far --                                             6       A. Not based on --
 7   BY MR. GILL:                                                  7       Q. Sorry.
 8        Q. As far as you know?                                   8       A. Not based upon the half an inch that was
 9        A. As far as I'm aware, no.                              9   originally used.
10        Q. And neither Whitestone nor Yuanda had that           10       Q. That's a problem with the design not the
11   design criteria at the time that Whitestone installed the    11   fabrication; right?
12   WT-3 curtainwall as far as you know?                         12       A. In my opinion, yes.
13        A. As far as I know, no.                                13       Q. Okay. And so the components that were
14           MR. CARBONE: Objection.                              14   delivered to the site matched the components as shown in
15   BY THE WITNESS:                                              15   the shop drawings; is that accurate?
16        A. No.                                                  16       A. The components that were delivered to the
17   BY MR. GILL:                                                 17   site matched the components that were shown as made
18        Q. If you turn to the second page of Exhibit 12.        18   corrections noted on the previous submission, yes.
19   In the first paragraph, you state: "Yuanda is hereby         19       Q. And just so we're touching all the bases,
20   directed to remediate the misfabricated already installed    20   your statement that Yuanda bears all costs -- we talked
21   WT-3 clerestory as directed by Sciame and is advised that    21   about that when we talked about the purchase order -- is
22   all costs and expenses related to the same shall be borne    22   that the section we discussed in the purchase order?
23   by and be the sole responsibility of Yuanda."                23       A. I believe --
24        A. Yes.                                                 24           MR. CARBONE: I'm going to -- I'm going to
                                                       Page 107                                                          Page 109
 1       Q. What part of the WT-3 clerestory was                   1   object to form only because you mentioned a lot of
 2   misfabricated as you state?                                   2   sections of the purchase order, so if you want to refer
 3       A. In essence, the entire thing was                       3   him to what language, that's fine.
 4   misfabricated because it was -- it was fabricated             4           MR. GILL: Okay. I withdraw the question.
 5   originally to the wrong design criteria.                      5   BY MR. GILL:
 6       Q. Well, do you agree that the components that            6       Q. When you say that Yuanda is advised that all
 7   Yuanda delivered were fabricated based on approved shop       7   costs and expenses related to same be borne by and be the
 8   drawings?                                                     8   sole responsibility of Yuanda, what do you mean?
 9       A. Can you say that one more time, please.                9       A. That any remediation of this -- any costs
10       Q. Do you agree that the components that Yuanda          10   associated with the remediation of this is the
11   delivered to the project site were fabricated based on       11   responsibility of Yuanda.
12   approved shop drawings?                                      12       Q. What's the basis for you saying that?
13       A. It was based on made -- made corrections              13       A. Based on our purchase order.
14   noted shop drawings, yes.                                    14       Q. What language in the purchase order says
15       Q. Were those components fabricated to conform           15   that?
16   to the notes and the shop drawings?                          16       A. I'll have to go read all the pages to give
17       A. The notes on the shop drawings at that time,          17   you the answer. I don't know.
18   yes, those specific submissions, yes.                        18       Q. Did you read all the pages when you wrote
19       Q. And as far as you know, Whitestone installed          19   this letter?
20   those components based on the approved shop drawings?        20       A. I -- I don't think I wrote this letter.
21       A. On those approved made corrections noted shop         21       Q. Who wrote --
22   drawings, yes.                                               22       A. Somebody --
23       Q. So what component that Whitestone installed           23       Q. -- this letter?
24   was misfabricated?                                           24       A. Most -- most likely the project manager wrote

                                                                                                       28 (Pages 106 - 109)
                                                Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 30 of 48


                                                       Page 110                                                          Page 112
 1   it, and I reviewed it and signed off on it.                   1   criteria; is that correct?
 2        Q. And you agreed with everything that was said          2        A. Yes.
 3   in this letter then?                                          3        Q. If this is a design change, why are you
 4        A. I have no reason not to.                              4   demanding that Yuanda pay all costs and expenses?
 5        Q. Okay. So what part of the purchase order              5        A. Because it's our position that as far as
 6   requires that Yuanda bear all and be the sole                 6   Whitestone is responsible for any of -- any of this that
 7   responsibility for all costs?                                 7   it is actually Yuanda's responsibility.
 8        A. Didn't we review -- review that before?               8        Q. Yuanda was responsible for installing this
 9        Q. I -- did we? I don't know.                            9   new -- newly designed bracket; is that your position?
10        A. I -- I thought I remember we did. What --            10        A. Sorry. That -- that question doesn't make
11   what was the exhibit number for the purchase order?          11   much sense.
12        Q. Five.                                                12        Q. You said that it's your position to the
13           MR. CARBONE: Wasn't it 4?                            13   extent that Whitestone is responsible that Yuanda is
14           MR. GILL: Oh, yes, 4. I'm sorry. Correct.            14   responsible; is that accurate --
15   BY MR. GILL:                                                 15        A. Yes.
16        Q. And are you referring to -- to help not to           16        Q. -- what I said?
17   belabor this, at the bottom of 1105 the paragraph under      17        A. To the -- Yes.
18   Paragraph 10, is that the portion that we discussed          18        Q. Okay. So why is Yuanda responsible for the
19   earlier and is that the portion you're referring to?         19   actual installation or the cost to actually install this
20           MR. CARBONE: Just so the record's clear,             20   newly designed bracket?
21   you're referring to paragraph "Inspection and Defective      21        A. Because the installation of the newly
22   Work"?                                                       22   designed bracket is a -- is a result of the original
23           MR. GILL: Correct.                                   23   design not being correct.
24           MR. CARBONE: Okay.                                   24        Q. Well, the original -- correct me if I'm
                                                       Page 111                                                          Page 113
 1   BY THE WITNESS:                                               1   wrong. I know we're going in circles here. The original
 2        A. The line that says: "If vendor does not do            2   design was not correct because of later provided
 3   so within a reasonable time, subcontractor shall have the     3   information; right?
 4   right to do so, and vendor shall be liable to                 4       A. Again, that's my opinion, yes, but -- and
 5   subcontractor for the costs thereof."                         5   like I said before, but as far as Whitestone is
 6   BY MR. GILL:                                                  6   responsible, that responsibility is passed down to
 7        Q. Okay. In the last paragraph of your letter,           7   Yuanda.
 8   Exhibit 12, you started by saying: "Be assured that           8       Q. Was Yuanda ever responsible under the terms
 9   Whitestone has taken and will continue to take the            9   of the purchase order for installing any part at the
10   position that the information contained in Sciame's          10   project?
11   response to RFI number 1130 constitutes a belated design     11       A. To install --
12   change in the contract documents for which Whitestone        12           MR. CARBONE: Objection. Objection to form.
13   (and Yuanda) is entitled to a change order." Is that a       13   BY THE WITNESS:
14   true statement?                                              14       A. White -- I'm sorry. Ask one more time.
15        A. Yes.                                                 15   BY MR. GILL:
16        Q. What do you mean by belated design change?           16       Q. Under the terms of the purchase order was
17        A. That the architect came in after the fact to         17   Yuanda ever responsible for the costs to install any
18   make a design change -- to make a change to the design       18   component of the WT-3 clerestory?
19   criteria.                                                    19           MR. CARBONE: Objection to form.
20        Q. And what design criteria are you referring           20   BY THE WITNESS:
21   to?                                                          21       A. White -- Yuanda was not responsible to -- for
22        A. The -- the deflection.                               22   the costs for any of the -- of the original installation
23        Q. So the misfabrication you referred to in this        23   of the -- of any material that they provided, no.
24   letter is a result of that later provided design             24   BY MR. GILL:

                                                                                                       29 (Pages 110 - 113)
                                                Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 31 of 48


                                                        Page 114                                                          Page 116
 1        Q. Why are they then responsible for the                  1   seen this document in this form?
 2   installation of this newly designed bracket?                   2       A. Yes.
 3        A. Because, once again, it's as far as                    3       Q. Now, I suspect that your attorney helped
 4   Whitestone was responsible to do this, our interpretation      4   because that's what we do, but who drafted the majority
 5   is that Yuanda is responsible because of the design flaw,      5   of this declaration?
 6   the original design flaw.                                      6       A. I'm pretty -- most likely my lawyer.
 7        Q. What is the original design flaw?                      7       Q. Okay. Did you have an opportunity to review
 8        A. That the deflection went from -- was -- the            8   and make comments of this before it was submitted?
 9   original -- the original design was based on half an           9       A. Yes, I did.
10   inch, where now the architect is stating that it's based      10       Q. Before I ask questions about these
11   on 3.4 inches.                                                11   statements, are you aware of anything in here that's
12        Q. Why didn't Whitestone provide that 3.5 -- 3.4         12   inaccurate or incorrect?
13   inches when Yuanda originally designed the clerestory?        13       A. Not that I'm aware of.
14        A. Because we were not aware of it.                      14       Q. Okay. And if you look at declaration number
15        Q. So was Yuanda aware of it?                            15   1, statement number 1, it says you have personal
16        A. I -- I don't know if they were aware of it or         16   knowledge of the facts set forth herein. Is that
17   not. If they weren't or if it was unclear at any point        17   accurate?
18   what the design should have been, it was Yuanda's             18       A. Yes.
19   responsibility as the designer to ask the question what       19       Q. In paragraph or statements 6 through 12, you
20   is the proper deflection.                                     20   go through a very detailed explanation of the prime
21        Q. Whitestone has a responsibility to Sciame to          21   contract and the administrative dispute resolution
22   design the system; correct?                                   22   process. It's my understanding from your prior -- your
23        A. Yes.                                                  23   testimony earlier today you have not seen the prime
24        Q. And Whitestone has a responsibility to Sciame         24   contract; is that correct?
                                                        Page 115                                                          Page 117
 1   to ask the question about deflection; correct?                 1       A. I'm sorry?
 2       A. As -- when take into account our contract               2       Q. It's my understanding from your testimony
 3   direct with Sciame, yes, Whitestone is responsible, but        3   earlier today you had not seen the prime contract; is
 4   Whitestone hired Yuanda as the consultant to do that work      4   that correct?
 5   for us.                                                        5       A. Between? Between whom?
 6       Q. Did Whitestone ever ask Sciame what the                 6       Q. The prime contract as I understand it is
 7   maximum deflection was at the WT-3 clerestory?                 7   between the owner and Sciame.
 8       A. Did Whitestone -- Whitestone never                      8       A. Okay. I -- yes, my recollection, I've never
 9   specifically asked that question, no.                          9   seen it.
10           MR. GILL: Okay. I'd like to take a break              10       Q. Okay. If you turn to statement 14 which is
11   now.                                                          11   on Page 4 of Exhibit 27 and read that to yourself, and
12           MR. CARBONE: How long?                                12   I'm going to have you -- when I direct you to a
13           MR. GILL: Five minutes.                               13   statement, I want you to read it to yourself.
14           THE VIDEOGRAPHER: We'll go off record, 11:41.         14       A. Okay.
15                      (WHEREUPON, a break was                    15                       (Witness peruses document.)
16                      taken.)                                    16            Okay. I've read it.
17             We're back on the record at 11:49.                  17       Q. Okay. You state in this that -- in part,
18   BY MR. GILL:                                                  18   that the construction documents were 100 percent
19       Q. I want to talk about the affidavit or                  19   complete, meaning that the builder could construct the
20   declaration you provided in support of Whitestone's           20   project to 100 percent completion without any deviation
21   motion for summary judgment, so if you could look at          21   from the plans. Did you review the construction
22   Exhibit 27.                                                   22   documents when Whitestone received them?
23       A. Okay.                                                  23       A. Prior to bid?
24       Q. Do you recognize this document? Have you               24       Q. Yes.

                                                                                                       30 (Pages 114 - 117)
                                                 Veritext Legal Solutions
www.veritext.com                                                                                                888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 32 of 48


                                                      Page 118                                                          Page 120
 1        A. Not that I remember.                                 1           Okay.
 2        Q. Who at Whitestone reviewed the construction          2       Q. Is that a statement that you have personal
 3   documents?                                                   3   knowledge of?
 4        A. This would have been Phil Carvelas.                  4       A. Personal knowledge at -- at the time -- at
 5        Q. So what is the basis of your statement,              5   the time in -- at the time of April 2014?
 6   your -- based on your personal knowledge that Whitestone     6       Q. Well, you signed these -- okay. Let me --
 7   reviewed them and they were 100 percent complete?            7   let me clarify. These were submitted in November 2020,
 8        A. Because that's simply the way things work.           8   and so in November 2020 you are stating as fact the
 9   That's -- that's the -- that's -- that's industry            9   statement in 15.
10   standard.                                                   10       A. Yes.
11        Q. That the construction documents are 100             11       Q. In November 2020, was that an accurate
12   percent complete?                                           12   statement?
13        A. That they're supposed to be, yes.                   13       A. It was an accurate statement at -- at April
14        Q. I understand they're supposed to be, but this       14   2014 that when we commenced that that was the assumption.
15   is a statement of fact that you say Whitestone reviewed     15       Q. Okay. What anticipated minimum changes did
16   them and the documents were 100 percent complete. You       16   you expect?
17   don't know that as a fact. You're basing it on              17       A. That's -- that's very difficult to -- to
18   conversations with Phil; right, or someone else?            18   qualify or to describe. It's -- I would say you probably
19        A. No. I'm basing that upon -- that's un --            19   base that upon a percentage of the contract -- of the
20   it's industry standard, that when you provide a bid that    20   original contract value.
21   you're providing a bid against drawings that are supposed   21       Q. Okay. What percentage is it? How do you
22   to be 100 percent completed.                                22   define minimum change?
23        Q. It was intended that the drawings be 100            23       A. In my opinion, it would be one to two percent
24   percent complete?                                           24   shooting from the hip, I guess.
                                                      Page 119                                                          Page 121
 1       A. Yes.                                                  1        Q. Were the WT-3 clerestory not -- sorry. So
 2       Q. Okay. Do you know if they were 100 percent            2   for all of the curtainwall, all the work that Yuanda was
 3   complete?                                                    3   going to perform not counting this later change, what
 4       A. I guess it depends on your definition of              4   were the total percentage of changes that occurred during
 5   complete, meaning complete enough to provide a bid to or     5   construction?
 6   complete enough to build against.                            6        A. I don't know. I can't answer that.
 7       Q. What did you mean in statement 14 when you            7        Q. Was it more than one or two percent?
 8   said they were 100 percent complete?                         8        A. I am -- I -- I have -- I have no idea. I
 9       A. Meaning to bid.                                       9   can't answer that. I don't have -- I never saw that
10       Q. They were not 100 percent complete to be             10   information.
11   constructed to then?                                        11        Q. Who would have that information?
12       A. Well, they never are because it's -- it's --         12        A. I guess Phil Carvelas would.
13   I don't think there's ever been any job in the history of   13        Q. If you can turn to statement 19. Read that
14   construction that there's never been a change to a -- to    14   to yourself.
15   a contract document.                                        15                        (Witness peruses document.)
16       Q. Quite frankly, I was surprised to see the            16        A. Okay.
17   number 100 percent complete in your statement of facts      17        Q. Okay. And I'm asking for clarity on this
18   because you're absolutely right. Things happen. Things      18   because I'm confused. This -- the way this reads to me
19   change. Things don't -- aren't the way they are drawn.      19   is that Whitestone and Yuanda did all of the work listed
20   Architects can draw anything. I get that.                   20   here cooperatively. So -- but it's my understanding that
21            So turning to statement 15, can you read that      21   actually Yuanda did the work regarding preparing
22   to yourself?                                                22   submittals, drawings and materials needed to obtain
23       A. "Whitestone commenced work on the project --"        23   approval. Is that accurate?
24                        (Witness peruses document.)            24        A. Yeah, for their -- for their scope of work

                                                                                                      31 (Pages 118 - 121)
                                               Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 33 of 48


                                                      Page 122                                                          Page 124
 1   that they were hired to do, yes.                             1   which is Exhibit 6. Do you know what the architect or
 2       Q. Okay. And that Whitestone and not Yuanda was          2   its consultant was talking about when it talks about
 3   working to construct and install the curtainwall?            3   concern was previously noted in the 2014 prior submittals
 4       A. I don't get -- I don't get that question.             4   to verify the larger movement joint to accommodate roof
 5       Q. Well, it says -- the second part is: "And             5   deflection?
 6   thereafter, to construct and install the project's           6        A. Specifically what he's referring to I don't
 7   curtainwall system including but not limited to the WT-3     7   know.
 8   clerestory." Do you see that?                                8        Q. Did you do anything to ask or investigate
 9       A. Yes.                                                  9   what the architect meant regarding that comment?
10       Q. And who was responsible for the construction         10        A. I'm not -- I'm not even -- like I said, I'm
11   and installation of the project's curtainwall system?       11   not even aware of that comment, so I can't -- I can't
12       A. It was -- it was the responsibility of Yuanda        12   answer that question. I'm not even -- I don't even know
13   to design and fabricate it and for Whitestone to -- to      13   what -- what comment he's referring to.
14   install.                                                    14        Q. If you can turn to Exhibit 6. In the yellow
15       Q. Did White -- or did Yuanda have any                  15   box on the first page of Exhibit 6, there are four noted
16   responsibility for the installation of the curtainwall      16   items or noted comments or questions.
17   system?                                                     17        A. Yes.
18            MR. CARBONE: Objection.                            18        Q. The second one appears to be the one you're
19   BY THE WITNESS:                                             19   referring to in your declaration. So do you recall ever
20       A. At the original installation, no.                    20   reading that comment on the RFI, Exhibit 6?
21   BY MR. GILL:                                                21        A. You mean -- do you mean the comment on the
22       Q. If you can turn to statement 23 on Page 7.           22   RFI or the comment he's referring to originally?
23       A. Okay.                                                23        Q. The comment on the RFI.
24       Q. Read that to yourself, please.                       24        A. I don't specifically remember reading this
                                                      Page 123                                                          Page 125
 1                         (Witness peruses document.)            1   comment on this RFI.
 2       A. Okay.                                                 2       Q. Do you remember any communication between you
 3       Q. In statement 23 you say at the end, the last          3   and Sciame or Perkins Eastman regarding previous concerns
 4   half is: "There were no obvious and unambiguous              4   expressed by the architect or the architect's consultant?
 5   corrections noted with respect to any -- to the --"          5          MR. CARBONE: Just for clarity, when you say
 6   sorry -- "with respect to the ability of the WT-3            6   you, you mean Mr. Grzic --
 7   clerestory system to accommodate movement." Is that an       7          MR. GILL: I'm not talking about --
 8   accurate statement?                                          8          MR. CARBONE: -- personally?
 9       A. Yes.                                                  9          MR. GILL: Yes.
10       Q. What do you mean by no obvious and                   10          MR. CARBONE: Personally?
11   unambiguous corrections noted?                              11          MR. GILL: Yes.
12       A. At that time the architect never -- never            12          MR. CARBONE: Okay.
13   indicated the -- the proper deflection of 3.4 inches at     13   BY THE WITNESS:
14   that point, at that time in this submittal.                 14       A. Not that I -- not that I'm aware of, no.
15       Q. For the record, we're talking about the              15   BY MR. GILL:
16   second submittal, the make corrections noted --             16       Q. Is there anything that you know of, know
17       A. Yes.                                                 17   about their concerns, meaning Perkins Eastman, Sciame or
18       Q. -- comments?                                         18   the consultant, other than what's actually stated in this
19            If you can look at statement 28 on the next        19   document?
20   page, Page 8. Read that to yourself, please.                20       A. Which document?
21                         (Witness peruses document.)           21       Q. The RFI, Exhibit 6.
22       A. Okay.                                                22       A. Okay. So repeat that question then one more
23       Q. In your answer, you quote from the RFI               23   time.
24   response, and you may want the RFI, you know, response      24       Q. Do you have any understanding or information

                                                                                                     32 (Pages 122 - 125)
                                               Veritext Legal Solutions
www.veritext.com                                                                                              888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 34 of 48


                                                      Page 126                                                         Page 128
 1   regarding Sciame, Perkins Eastman or the consultant's 1          Sciame -- Sciame to Whitestone." What direction are you
 2   concern other than what's stated in the Exhibit 6?     2         referring to?
 3        A. Not really.                                    3             A. That the system is rejected.
 4        Q. Do you -- did you do anything to investigate 4               Q. I understand. But the direction came -- was
 5   this statement in Exhibit 6?                           5         received in some way. So is that the May 3rd, 2019
 6        A. Me personally?                                 6         e-mail or was there something else? And before you
 7        Q. Yes.                                           7         answer, that May 3rd e-mail is Exhibit 8.
 8        A. No.                                            8             A. Exhibit 8?
 9        Q. Do you know if anyone at Whitestone did        9             Q. Yes.
10   anything to investigate that comment?                 10             A. Yes, most likely it refers to Exhibit 8, yes.
11        A. Not definitively, no, but they -- not         11             Q. Okay. Were there any other directions that
12   definitively, no.                                     12         you were referring to from Sciame that Whitestone needs
13        Q. And then you said but. I missed what you      13         to create -- perform remedial repairs?
14   said.                                                 14             A. I am not aware of any other one.
15        A. Yeah, I --                                    15             Q. Okay. Now, is the last half of that
16        Q. They should have or they shouldn't?           16         statement also correct that Sciame was directing
17        A. No. My answer's I definitively -- no, that's 17          Whitestone to make changes to the "previously installed
18   it. I definitively do not know if anybody looked into 18         WT-3 clerestory structural members to be modified in the
19   this, no.                                             19         field"? Is that an accurate statement?
20        Q. Okay. If you can read statement 29 to         20             A. That -- say that question one more time,
21   yourself in Exhibit 27 on Page 8.                     21         please.
22        A. You said 27 or 29?                            22             Q. I just want to know if the last half of that
23        Q. No. No. Sorry. I know a lot of numbers.       23         sentence is accurate, that Sciame directed Whitestone
24   Exhibit 27 --                                         24         that the previously installed WT-3 clerestory structural
                                                      Page 127                                                         Page 129
 1      A.     Oh, okay.                                          1   members be modified in the field?
 2      Q.     -- your declaration, on Page 8, paragraph 29.      2       A. No, I don't think Sciame -- quote Sciame
 3      A.     Okay.                                              3   didn't specifically say to -- Sciame does not -- would
 4                       (Witness peruses document.)              4   not have told us the means and methods of what to do or
 5            Okay.                                               5   how to do it. It would have been our responsibility to
 6        Q. The second sentence you state: "Our position         6   propose a remediation, and the architect of record would
 7   was that the architect's submittal disposition" then it      7   have to approve it, and then the means and methods of --
 8   continues. I just -- question about our position. Are        8   of -- of finishing that remediation would be up to us, so
 9   you referring to the combined position of Yuanda and         9   technically your -- the answer -- the technical answer to
10   Whitestone or are you talking about Whitestone's            10   your question is Sciame did not direct us to modify it in
11   position?                                                   11   the field.
12        A. Well, our appears to be referencing                 12       Q. It was Whitestone's means and methods on how
13   Whitestone and Yuanda in the sentence before, so I would    13   that modification or remediation was to be accomplished?
14   say Yuanda and Whitestone.                                  14       A. Along with Yuanda because Yuanda prior --
15        Q. Okay. And so it's your understanding and            15   provided us with the drawings of what they would approve
16   position that Yuanda was permitted to fabricate the WT-3    16   of the changes to their system.
17   clerestory based on the second submission as long as they   17       Q. If you can turn to the next page and read
18   complied with the comments that the architect provided;     18   statement 32 to yourself.
19   is that accurate?                                           19                        (Witness peruses document.)
20        A. Yes.                                                20       A. Okay.
21        Q. Okay. If you can look at statement 30 on the        21       Q. You state -- the last half of the first
22   same page.                                                  22   sentence says: "Whitestone was required under the
23        A. Okay.                                               23   administrative dispute resolution process to correct the
24        Q. You say: "In a -- in a direction by                 24   work immediately." Is that -- where is that requirement

                                                                                                     33 (Pages 126 - 129)
                                               Veritext Legal Solutions
www.veritext.com                                                                                              888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 35 of 48


                                                     Page 130                                                            Page 132
 1   of Whitestone stated?                                        1       Q. I only ask because you said this is a life
 2       A. That would be somewhere in the contract               2   safety issue.
 3   between Whitestone and Sciame.                               3           You state in that same sentence that Yuanda
 4       Q. Is that in the prime contract or the                  4   agreed to get paid later. What is your factual basis
 5   subcontract?                                                 5   that Yuanda agreed to get paid later?
 6       A. I don't know off the top of my head. I'm not          6          MR. CARBONE: I'm going to object to the --
 7   sure.                                                        7   BY THE WITNESS:
 8       Q. Is that the requirement that Whitestone               8       A. You know --
 9   perform work under protest? Is that tied to the same         9          MR. CARBONE: I'm going to object to the
10   thing?                                                      10   form. I don't think that's what it says.
11       A. Yeah. I would -- yeah, they're related.              11          MR. GILL: Okay. I'll read it again into the
12       Q. Are you -- do you know whether the purchase          12   record.
13   order Terms and Conditions require that Yuanda perform      13          MR. CARBONE: Sure.
14   work under protest?                                         14   BY MR. GILL:
15       A. That's my understanding, yes.                        15       Q. "Yuanda was aware of the need to fix now and
16          MR. CARBONE: Mr. Gill?                               16   agreed to get paid later (if at all) pending the outcome
17          MR. GILL: Yeah.                                      17   of the dispute resolution process." So what is your
18          MR. CARBONE: Mr. Gill, our lunch came, so            18   basis for saying Yuanda agreed to get paid later?
19   whenever it's good for you to break.                        19          MR. CARBONE: Same objection.
20          MR. GILL: Let me finish up on this statement         20   BY THE WITNESS:
21   then we can take a break.                                   21       A. That was -- it didn't come through.
22          MR. CARBONE: Sure.                                   22          MR. GILL: I heard it. Yeah, it came through.
23                                                               23          THE WITNESS: Oh, okay.
24   BY MR. GILL:                                                24   BY THE WITNESS:
                                                     Page 131                                                            Page 133
 1       Q. In this last statement, paragraph 32 on Page          1       A. Okay. That's based upon our purchase order
 2   9, you state: "Yuanda was aware of the need to fix now       2   which we feel that it states that Yuanda's held to the
 3   and agreed to get paid later (if at all) pending the         3   same Terms and Conditions as we are to the owner
 4   outcome of the dispute resolution process." What is your     4   regarding disputed -- disputed work, saying that Yuanda
 5   basis that -- to say that Yuanda was aware of the need to    5   is bound to those same conditions to fix it now and --
 6   fix now?                                                     6   and to -- to get compensated at a later date pending the
 7       A. We -- Whitestone told Yuanda that this is --          7   outcome of the dispute resolution process.
 8   that it needs to be fixed now. This is -- we cannot          8   BY MR. GILL:
 9   delay fixing this because it's a -- one, it's a life         9       Q. You're -- you're not referring to some
10   safety issue; and, two, by contract we need to fix it now   10   communication that occurred after January 2017 where
11   even though we disagree with the owner's stance that it     11   Yuanda said we agree to get paid later?
12   is not an extra.                                            12       A. No, I'm not aware of Yuanda ever saying that
13       Q. What does -- what do you refer to or the time        13   to me.
14   frame of now? Because this was raised in January 2017.      14          MR. GILL: That's it on this. We'll take a
15   The work occurred in August/September of 2020, so what is   15   break. What do you need, half hour?
16   the -- what do you mean by now?                             16          MR. CARBONE: Half an hour's good.
17       A. ASA -- as soon as possible I would say.              17          MR. GILL: Okay. Sounds good.
18       Q. Okay. Was the building shut down between             18          THE VIDEOGRAPHER: Off the record, 12:15.
19   January 2017 and the time that the remediation was          19                      (WHEREUPON, a break was
20   completed?                                                  20                      taken.)
21       A. Due to COVID, I believe so.                          21             We're back on the record at 12:49.
22       Q. Was it shut down prior to COVID, prior to            22   BY MR. GILL:
23   February 2019 -- 2020? I'm sorry.                           23       Q. Okay. Still looking at Exhibit 27, your
24       A. 20 -- not that I'm aware of. I do not know.          24   declaration, if you can look at Page 13, statement 44 and

                                                                                                      34 (Pages 130 - 133)
                                              Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 36 of 48


                                                      Page 134                                                           Page 136
 1   read that to yourself, please.                               1   connection of the WT-3; correct?
 2                        (Witness peruses document.)             2       A. Yes.
 3       A. Okay.                                                 3       Q. That included new details for that head
 4       Q. In this statement, you say that: "Whitestone          4   connection; is that accurate?
 5   informed Yuanda that the right to seek additional            5       A. Yes.
 6   compensation was specifically preserved." Did you have       6       Q. It included new structural calculations for
 7   any discussions with Yuanda regarding the right to seek      7   that connection?
 8   additional compensation whether that was specifically        8       A. I believe so, yes.
 9   preserved?                                                   9       Q. Yuanda did, in fact, provide design services
10       A. I had discussions with Yuanda telling them           10   for that new connection, didn't it?
11   yes, that we will -- that we have the right to -- to go     11       A. Yes, they did.
12   after this extra and that we fully intend to.               12       Q. They -- they redesigned the connection
13       Q. Okay. What do you mean by was specifically           13   detail?
14   preserved by Whitestone's timely filing of the notice of    14       A. I'm not sure if they redesigned it from
15   dispute?                                                    15   scratch or if someone from my office proposed to them
16       A. The contract -- the contract -- the contract         16   what -- what we felt would be best in the field to do and
17   requires us to file a notice of dispute and a description   17   they just reviewed it and agreed to it, said yes, go
18   of dispute whenever there's a dispute arises as to extra    18   ahead.
19   work and that those notices were filed with the             19       Q. Well, they provided --
20   construction manager, Sciame.                               20       A. They --
21       Q. Okay. And was that in the subcontract                21       Q. They provided the drawings?
22   between Whitestone and Sciame or the prime contract, the    22       A. Yeah, they provided the actual drawings and
23   requirement?                                                23   the calculation, yes.
24       A. I don't remember which one it was in. I              24       Q. And they provided engineer stamped
                                                      Page 135                                                           Page 137
 1   don't know.                                                  1   calculations?
 2       Q. And then the second sentence at the very              2       A. Yes.
 3   bottom of the page says: "Whitestone further urged           3       Q. So Yuanda did provide work -- remediation
 4   Yuanda to complete the remediation work under protest."      4   with respect to this new connection?
 5   Did you have conversations directly with Yuanda regarding    5       A. They provided some services, yes.
 6   Yuanda's requirement to perform work under protest?          6       Q. Okay. If you can look at statement 45 and
 7       A. I talked to Yuanda directly, and I believe            7   read that to yourself.
 8   that was mentioned.                                          8                       (Witness peruses document.)
 9       Q. Okay. When did you -- if you recall, when             9       A. Okay.
10   did you tell Yuanda that it needed to perform remediation   10       Q. My question relates to the -- what you see in
11   work under protest?                                         11   the second line where -- the "remediate the purportedly
12       A. I -- the exact dates or even the general time        12   misfabricated previously installed clerestory system."
13   line I don't even know. I can't even say. Prior to          13   Are you referring to when you say misfabricated what we
14   us -- prior to us commencing with the actual physical       14   discussed earlier about the misfabrication, that it was
15   work.                                                       15   the entire system that was misfabricated?
16       Q. In this statement what remediation work are          16          MR. CARBONE: I object to form.
17   you referring to?                                           17   BY THE WITNESS:
18       A. What remediation work? That we -- I don't            18       A. Can you ask the question one more time?
19   know if I can technically tell you. I think some --         19   BY MR. GILL:
20   some -- some of the steel in WT-3 was replaced or added     20       Q. Okay. What misfabricated components of the
21   to allow -- to allow more deflection in the system.         21   WT-3 clerestory system are you referring to in this
22   That's the best I could describe it as.                     22   statement?
23       Q. The remediation work required by Sciame's            23       A. Misfabricated means originally fabricated
24   rejection included redesign of that connection, the head    24   along -- misfabricated according to the new design

                                                                                                      35 (Pages 134 - 137)
                                               Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 37 of 48


                                                       Page 138                                                         Page 140
 1   criteria, so the -- the best I can answer that is the         1   hire us to do it or any of those means.
 2   entire system is -- is misfabricated. I can't point out       2       Q. Did Whitestone direct Yuanda to come up with
 3   any specific component of the system that would be            3   a new design for the connection?
 4   misfabricated.                                                4       A. Once again, I'm not sure if they came up with
 5       Q. Was any part of the WT-3 clerestory                    5   the design themselves or if we proposed the design.
 6   misfabricated based on the information that Whitestone        6       Q. My question is did Whitestone direct Yuanda
 7   had or Yuanda had as of December 31st, 2016?                  7   to come up with a new design.
 8       A. Is that date -- that date refers to what --            8       A. I don't know because I -- like I said, we
 9   what happened on that date specifically?                      9   could have proposed the design to them.
10       Q. Nothing. It's three weeks before the RFI was          10       Q. Did Whitestone direct Yuanda to come up or
11   issued. So at any time --                                    11   provide structural calculations?
12       A. Oh.                                                   12       A. Yes.
13       Q. -- prior to the issuance of the RFI was               13       Q. Did Whitestone direct Yuanda to fabricate the
14   the -- is it your opinion whether the WT-3 clerestory was    14   new connection or the new brackets?
15   misfabricated?                                               15       A. Yes.
16       A. We were not aware of any reason for it to be          16       Q. Did Whitestone direct Yuanda to provide
17   misfabricated at that time.                                  17   technical support during the remediation?
18       Q. I'm not asking whether you were aware. I'm            18       A. Yes.
19   saying as you sit here today do you have an opinion about    19       Q. Did Whitestone, in fact, come up with a new
20   whether the system was misfabricated based on the            20   design whether it was based on a suggestion or not?
21   information known as of the date of the RFI.                 21       A. Once again, are you asking if we came up with
22       A. No. I'm sorry. Based on -- upon that --               22   the design?
23   that date prior to that RFI; correct?                        23       Q. I probably -- I misspoke. I'm sure I
24       Q. Correct.                                              24   misspoke.
                                                       Page 139                                                         Page 141
 1        A. Yes, prior to their RFI, no. You have my              1           Did Yuanda come up with a new design whether
 2   answer.                                                       2   or not it was based on a suggestion from Whitestone?
 3        Q. Sorry. There's a lot of yes, no and dates             3       A. Yes.
 4   and things like that, and I'm not trying to trap you or       4       Q. Did Yuanda actually provide engineer stamped
 5   trick you.                                                    5   calculations?
 6        A. No, I understand.                                     6       A. Yes.
 7        Q. As date of the RFI or as of the date before           7       Q. Did Yuanda actually offer to fabricate the
 8   the RFI, you agree that Yuanda's design -- Strike that.       8   new connections?
 9            You agree that none of the components were           9       A. Did they?
10   misfabricated?                                               10       Q. Offer to fabricate.
11        A. Yes. That was our -- that was our                    11       A. I'm not sure. I'm not sure if they ever
12   understanding, yes.                                          12   offered to fabricate it.
13        Q. If you look at statement 49 on Page 14.              13       Q. Did Yuanda ever offer to provide technical
14   Please read that to yourself.                                14   assistance during installation of the new connection?
15                   (Witness peruses document.)                  15       A. If they ever directly offered technical
16        A. Okay.                                                16   assistance I'm not -- I cannot say. If it would have
17        Q. What -- you say that Yuanda refused to do any        17   been inferred, I -- that's a different question I would
18   work to correct the WT-3 clerestory system as directed by    18   say.
19   Whitestone. What work did Whitestone direct Yuanda to        19       Q. So isn't it true that Yuanda did not refuse
20   perform?                                                     20   to perform any work? Yuanda did, in fact, refuse to
21        A. To actually perform the physical remediation,        21   perform installation work though?
22   to provide the materials and to perform, physically          22       A. They refused to perform installation work,
23   perform the remediation whether through them directly or     23   but they also refused to provide material in a timely
24   if they wanted to hire a third party or if they wanted to    24   manner which for us the direction was time is of the

                                                                                                      36 (Pages 138 - 141)
                                                Veritext Legal Solutions
www.veritext.com                                                                                               888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 38 of 48


                                                       Page 142                                                          Page 144
 1   essence, and by the time they offered to provide the          1        Q. Have you seen this document before?
 2   material, we -- we had to -- by that time we already had      2        A. I'm sure it's come across my desk before. I
 3   to make decisions to go to a local supplier which would       3   don't specifically remember reviewing it but --
 4   have been faster because we had -- we had -- we had heat      4        Q. I only have a few questions. If you look at
 5   on us from the owner/Sciame to get this done.                 5   Page 5 of the Complaint, allegation paragraph 25. If you
 6       Q. When did you make the demand that they                 6   could read that to yourself.
 7   provide material in a timely fashion?                         7                    (Witness peruses document.)
 8       A. I -- I do not know. I don't know. I do not             8        A. Okay.
 9   know.                                                         9        Q. Do you know what written requests, Whitestone
10       Q. Was it prior to the -- 2020?                          10   written requests this allegation refers to?
11       A. I do not know.                                        11        A. Which specific ones, no, I do not know.
12       Q. When did Whitestone contact its local                 12        Q. But you agree that if there was written
13   supplier in order to get the brackets in a timely            13   requests, demand design for engineer stamped drawings
14   fashion?                                                     14   that Yuanda did, in fact, comply with those requests to
15       A. I do not know.                                        15   design and provide stamped drawings?
16       Q. So you really don't know whether or not               16        A. With that specific portion of the work
17   Yuanda could have provided the brackets in a timely          17   that -- that they owed us, yes, but that was a miniscule
18   fashion?                                                     18   amount to the total cost and effort of what it -- of what
19          MR. CARBONE: Objection to the form.                   19   it -- of what was needed to actually do the remediation.
20   BY THE WITNESS:                                              20        Q. If you can turn to the next page, Page 6, of
21       A. From my understanding of the situation, it            21   Exhibit 2. Read paragraph 29 to yourself.
22   was Yuanda's stance up to the time we had to make the        22                    (Witness peruses document.)
23   decision, the final decision to go and actually order the    23        A. Okay.
24   material to do the work, it was my understanding that        24        Q. Starting on the second line and going to the
                                                       Page 143                                                          Page 145
 1   their stance at that point was they were not gonna            1   third line, it says: "Yuanda has refused and/or failed
 2   provide anything else besides the drawings that they          2   to positively respond to Whitestone's correspondence."
 3   already provided.                                             3   Do you know what that refers to?
 4   BY MR. GILL:                                                  4       A. I understand that as being failed to
 5       Q. Approximately when was that decision made              5   positive -- I take failed to positively respond, meaning
 6   that you had to deal with the local supplier?                 6   that Yuanda's refusing to -- to partake in the
 7       A. I do not know.                                         7   remediation work.
 8       Q. Was it in 2020 or before 2020?                         8       Q. Are you aware between January 2017 and
 9       A. It was probably in -- that we went -- that we          9   October -- August 2019 Yuanda was in communication with
10   had to go with a local supplier, probably would have been    10   James Dearth regarding the remediation work?
11   2020 I would have to say.                                    11           MR. CARBONE: Objection.
12       Q. We looked at vendor's work, the definition of         12   BY THE WITNESS:
13   vendor's work, in the purchase order Exhibit 4, and feel     13       A. I am not aware of any specific instances, no.
14   free to refer back to that. It's on the first page.          14   BY MR. GILL:
15       A. Of what?                                              15       Q. Okay. So do you know what this allegation
16       Q. Exhibit 4, the purchase order.                        16   regarding positive response means?
17       A. Oh, Exhibit 4.                                        17       A. My interpretation is that Yuanda was -- was
18       Q. Vendor's work does not include the definition         18   not agreeing to -- to partake in the remediation of the
19   of installation of any component of the curtainwall          19   work. That's what I understand that to mean.
20   system, does it?                                             20       Q. And by partake in the remediation do you mean
21       A. No. In this sense, no.                                21   pay for the installation of the new bracket?
22       Q. I want you to look at Exhibit 2 which is the          22       A. Yes, that's what it would mean to me.
23   Complaint.                                                   23       Q. Was there anything else that Yuanda was
24       A. Okay.                                                 24   refusing to do regarding the remediation?

                                                                                                       37 (Pages 142 - 145)
                                                Veritext Legal Solutions
www.veritext.com                                                                                                888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 39 of 48


                                                        Page 146                                                         Page 148
 1       A. To me there was only three components. One              1       A. No, I do not know.
 2   was to do the design which was miniscule compared to the       2       Q. If you can turn to the last page of Exhibit
 3   other two. The second being provide material, and third        3   27, Page 15, and read the allegation or statement 53 to
 4   would be to either provide the labor or pay for the            4   yourself.
 5   labor.                                                         5       A. Twenty-seven you said?
 6       Q. So a significant -- based on your answer                6       Q. Exhibit 27, Page 15, statement 53.
 7   here, a significant portion of this was to provide the         7       A. Statement 53?
 8   material in your mind?                                         8       Q. Yes.
 9       A. A significant portion?                                  9       A. Okay.
10       Q. Of the remediation was to -- if not dollar             10                        (Witness peruses document.)
11   amount, it was a significant obligation -- was to provide     11           Okay.
12   the additional or newly designed connections; is that         12       Q. When did Whitestone complete the remediation
13   accurate?                                                     13   project?
14       A. No, I would not say that. I'd say                      14       A. I believe September or October of 2020.
15   dollar-wise it was -- it was not major. It was a              15       Q. Okay. Do you know when Whitestone knew the
16   relatively minor portion and not only for dollars but in      16   final actual cost, direct cost incurred for that
17   terms of -- of obtaining the material because the             17   remediation?
18   material needed was -- is something that any local            18       A. I mean the exact to the dollar cost could
19   supplier would be -- would be easily able to do.              19   vary even still to this day, but we knew what the
20       Q. What did Yuanda -- did -- Strike that.                 20   ballpark was or would have been probably within a month
21           Did Yuanda provide a lead time or time it             21   of finishing.
22   would take for them to provide, fabricate and provide the     22       Q. Why would the cost, actual direct cost,
23   new connections?                                              23   installation cost vary to this day?
24       A. I am not aware of that.                                24       A. Because it all depends. It's not a simple
                                                        Page 147                                                         Page 149
 1        Q. You just are aware or believe that it would            1   this guy makes $20 an hour. It's this guy makes $20 an
 2   take too long to get?                                          2   hour with benefits and then what were the payroll costs
 3        A. No.                                                    3   at that time, what was the other -- FICA, what was the
 4            MR. CARBONE: Objection.                               4   insurance at that time, so it's -- it's -- not that it's
 5            THE WITNESS: Do I answer?                             5   a moving target, but it does take some time to find out
 6            MR. CARBONE: Yeah.                                    6   what the actual story is.
 7   BY MR. GILL:                                                   7        Q. As of today, does Whitestone know what its
 8        Q. Please. If you can.                                    8   actual direct costs incurred are for the remediation?
 9        A. So say the answer -- ask the question one              9        A. I believe we have a lot better idea of what
10   more time.                                                    10   it costs now. Do I know what the exact cost is right
11        Q. I'm thinking of a better way to ask. It is            11   now? No.
12   your opinion that the lead time or the -- Strike that.        12        Q. Okay. In your declaration, you say that
13            It was your opinion or you got the impression        13   "Costs and expenses are no less than $400,000." Did you
14   that it would take too long for Yuanda to get the             14   believe that that was a correct statement when you made
15   replacement parts to you so you could, you Whitestone,        15   it in November of 2020?
16   could install them in a timely fashion?                       16        A. Yes. We -- yes.
17        A. I do not know if that's the case because I            17        Q. Okay. If you can look to Exhibit 19. This
18   don't know at what point Yuanda told us that they would       18   is an updated --
19   provide the material. It could have been -- as far as         19        A. Hold on a second, please.
20   I -- as far as I know it, they could have offered that at     20        Q. Yep. Actually, if you can also look at
21   the point where we've already ordered the material from       21   Exhibit 17.
22   somebody else. I can't -- I do not know.                      22                       (Witness peruses document.)
23        Q. And you don't know when you actually ordered          23        A. Okay.
24   the material?                                                 24        Q. Okay. Exhibit 17 was produced by your

                                                                                                       38 (Pages 146 - 149)
                                                Veritext Legal Solutions
www.veritext.com                                                                                                888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 40 of 48


                                                      Page 150                                                          Page 152
 1   attorney to me in the middle of October 2020. Do you see     1   overhead and profit of $33,000 as shown on Exhibit 19?
 2   the dollar amount on Page 1 of Exhibit 17 says that the      2       A. Overhead is a cost of the -- of the company.
 3   remediation summary for direct -- or for Whitestone's        3       Q. Why does Yuanda owe Whitestone that?
 4   costs is $237,626.88?                                        4       A. Because we believe that we were entitled to
 5       A. Yes.                                                  5   the -- all the costs associated with this work, and
 6       Q. Okay. Exhibit 19 was updated and provided to          6   overhead is associated -- is a cost incurred by us.
 7   me last week, last Wednesday. You see the total dollar       7       Q. What is the actual overhead for the costs
 8   amount is the same -- 237 --                                 8   incurred for the 26 days of this remediation project?
 9       A. Hold on.                                              9       A. Overhead -- for us the way overhead is
10       Q. Pardon?                                              10   calculated is usually just a percentage of the total cost
11       A. Okay. I'm sorry. Hold on. Okay. Look at              11   of -- of the -- of the work.
12   Exhibit 19?                                                 12       Q. I understand how it's generally calculated.
13       Q. Yeah. Do you see the dollar amount stated on         13   I want to know your actual overhead costs for the 26 days
14   the first page of 19 is exactly the same as the dollar      14   of the remediation project.
15   amount stated on the cover page of 17?                      15       A. That's the best answer I can give you is
16       A. Okay.                                                16   overhead is generally calculated as a percentage of the
17       Q. You see it states $237,000?                          17   cost performed, so I -- I'm not qualified to give you any
18       A. Yes.                                                 18   other answer other than that.
19       Q. Why in your declaration did you say                  19       Q. Is anyone at Whitestone qualified to give an
20   Whitestone's costs were no less than $400,000?              20   answer as to what the actual overhead costs are?
21       A. Because at the time before we actually               21       A. My accountant, I guess.
22   started the remediation work we thought the work would      22       Q. Who is your accountant?
23   have been more intensive where we had to actually remove    23       A. Would be Anchin, Block & Anchin.
24   a lot of the glass, but we were -- luckily we were able     24       Q. Does that $33,000 on the first page of
                                                      Page 151                                                          Page 153
 1   to mitigate the costs for everybody and actually keep the    1   Exhibit 19 include profit, the 20 percent?
 2   glass in place and install due to the remediation as per     2       A. Yes, that would include overhead and profit,
 3   the approved remediation drawings and calculations.          3   yes.
 4       Q. But Whitestone had already incurred the               4       Q. Why are you entitled to your profit from
 5   $237,000 on November 9th, 2020 when you submitted this       5   Yuanda for additional work required by errors and
 6   declaration. So why did the declaration say costs were       6   omissions?
 7   in excess of $400,000?                                       7       A. Why? Because -- well, I -- I would make the
 8       A. I do not know.                                        8   argument that doing this work took away from Whitestone
 9       Q. Do you have an opinion whether this                   9   attending other contracted work and not paying attention
10   remediation work that Whitestone performed, whether it      10   on those other contract -- that other contracted work
11   was warranty work or extras or punch list work or any of    11   which we should have been and -- and losing out on profit
12   the above or something different?                           12   on that. That would be my argument.
13       A. No, it was not warranty work. It was not             13       Q. Why is that owed to Whitestone from Yuanda?
14   punch list work. Whether it's a -- an extra work due to     14       A. Because -- because it is our stance that
15   errors and omissions from the architectural team, that I    15   Yuanda is responsible to do this remediation as -- as --
16   would agree with.                                           16   until -- until -- at a time that we recoup the money from
17       Q. You would agree that it is an errors and             17   the owner, if we recoup the money from the owner.
18   omissions issue, therefore -- I'm not sure I heard you.     18       Q. The remediation was due to a design error and
19   That's why I'm repeating. You would agree that it is an     19   omission in a design change; correct?
20   errors and omissions, as a result of errors and             20       A. That's my personal opinion, yes.
21   omissions, therefore, additional work?                      21       Q. Okay. Where --
22       A. That's my personal belief, yes.                      22       A. I'm --
23       Q. If it is errors and omissions additional             23       Q. Where in the purchase order does it say that
24   work, why does Yuanda owe Whitestone Whitestone's           24   Yuanda owed Whitestone Whitestone's overhead and profit

                                                                                                      39 (Pages 150 - 153)
                                               Veritext Legal Solutions
www.veritext.com                                                                                              888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 41 of 48


                                                      Page 154                                                          Page 156
 1   for remediation work?                                        1   liability and workmans' compensation.
 2        A. It does not specifically say that as far as          2        Q. How many total hours did Whitestone work in
 3   I'm aware.                                                   3   2020, man hours?
 4        Q. With respect to the 18 percent for insurance         4        A. I have -- I have no idea.
 5   listed on Exhibit 19, James Dearth testified that he was     5        Q. What percentage of Whitestone's total man
 6   informed to add 18 percent but he does not recall who        6   hours worked was this remediation project?
 7   told him. Did you tell him to add 18 percent to this         7        A. Of our direct labor?
 8   number for insurance?                                        8        Q. Yeah.
 9        A. No. That probably came from our -- probably          9        A. Miniscule probably.
10   from our -- our controller, CFO.                            10        Q. What percentage of Whitestone's revenues is
11        Q. How much in insurance did -- Strike that.           11   the $102,000 for man hours for the remediation for 2020?
12            How much were Whitestone's actual insurance        12        A. The total revenue would be absolutely
13   costs during the 26 days of remediation?                    13   minimal, but the thing is the vast, vast majority of our
14        A. I'm sure -- I'm sure the breakdown that we          14   work is -- is -- is owner provided insurance, and this is
15   were -- that we've given you is pretty accurate, that       15   not the case on this job, so even though the total man
16   that is a very -- that is an accurate portrayal of what     16   hours or the total billing is absolutely miniscule
17   our insurance cost was.                                     17   compared to our total, its proportion of the billable
18        Q. How much were Yuanda's actual insurance costs       18   work that requires us to provide insurance is actually a
19   during the 26 days of remediation?                          19   lot, lot more than what our total would be, so . . .
20        A. Yuanda's?                                           20        Q. What was the total number of man hours that
21        Q. I'm sorry. How much was Whitestone's actual         21   you had to provide insurance for in 2020?
22   insurance -- insurance costs?                               22        A. I do not know. I do not know.
23        A. Oh, according to this calculation, it was           23        Q. Do you know an approximate percentage of this
24   36,248.                                                     24   remediation project compared to the total number of man
                                                      Page 155                                                          Page 157
 1       Q. Is there any documentation to support that          1     hours for which you had to provide insurance?
 2   $36,248?                                                   2         A. I -- I wouldn't -- I wouldn't know. I
 3       A. In this --                                          3     wouldn't be able to guess.
 4       Q. None was provided I'll tell you. Does               4         Q. If you look at the last page of
 5   White -- does Whitestone have any documentation to         5     Exhibit 19 --
 6   support that 18 percent for insurance.                     6             MR. CARBONE: Can I just interrupt you for a
 7       A. I'm sure this number was not pulled out of          7     second?
 8   thin air.                                                  8             MR. GILL: Sure.
 9       Q. How was it calculated?                              9             MR. CARBONE: For whatever reason I
10       A. I don't know how it was calculated.                10     disappeared from the gallery view. I don't know why.
11   Basically probably the insurance -- the insurance rates   11             MR. GILL: I think you accidentally hit turn
12   that are indicated on our insurance policy.               12     off -- stop video, so --
13       Q. How much is Whitestone's annual premium for        13             MR. CARBONE: I -- there we are.
14   insurance?                                                14             MR. GILL: Yeah.
15       A. I do not know that off the top of my head.         15             MR. CARBONE: Thank you.
16       Q. Is it over $500,000?                               16             MR. GILL: I didn't have a problem. I figured
17       A. It could be.                                       17     it was a mistake. I wasn't going to make a big deal of
18       Q. What percentage --                                 18     it.
19       A. But this is also -- this insurance also            19             MR. CARBONE: You never -- Adam, you never
20   includes general liability. I mean -- I'm sorry --        20     know.
21   workmans' comp which has nothing to do with the premium, 21              MR. GILL: I know. Hey, Don -- and this can
22   it gets billed according to the amount of hours that your 22     be off the record, all of this from Mr. Carbone's
23   guys worked, so there's a set rate for every hour that    23     statement until now.
24   the guys work, so this -- this insurance includes general 24                         (Discussion had off the

                                                                                                      40 (Pages 154 - 157)
                                               Veritext Legal Solutions
www.veritext.com                                                                                              888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 42 of 48


                                                         Page 158                                                          Page 160
 1                      record.)                                     1      Q.     -- where you are with the owner.
 2   BY MR. GILL:                                                    2           MR. CARBONE: I'm just going to object to your
 3       Q. If you can look at the 12 lifted descriptions            3   form of summing up what he said because I disagree with
 4   or cost items on page 5788. Aside -- except for line            4   that, but go ahead.
 5   item 10 are there any costs listed here that are also           5           MR. GILL: That's fine.
 6   included in the description of vendor's work as far as          6   BY MR. GILL:
 7   you know?                                                       7        Q. If Whitestone does prevail against Sciame or
 8       A. Item number 7 could be, item number 8 most               8   the owner and it is found that the RFI includes new
 9   definitely and as -- and maybe certain portions of item         9   design criteria that was not previously known and
10   11 possibly.                                                   10   Whitestone, therefore, recovers against Sciame or the
11       Q. The hardware?                                           11   owner, what is Whitestone going to do with the litigation
12       A. Yeah, I don't know what -- it have to be more           12   against Yuanda?
13   detail. I -- but quite possibly 11.                            13        A. Assuming we recover prior to the -- to the --
14       Q. You had mentioned in -- a couple minutes ago            14   completing the litigation against Yuanda or assuming --
15   when I was asking about the overhead and profit that to        15        Q. Let's take it in two parts. Prior to?
16   the extent that Whitestone is not able to recover from         16        A. If we recover from before Yuanda, then we
17   Sciame in this dispute. I want to talk about very              17   would settle -- we would -- I personally would see no
18   briefly the dispute with Sciame. Do you know where             18   reason to continue this. We would have to speak to
19   Whitestone is in its process of pursuing its dispute with      19   Yuanda directly and say look, guys, this is what it is,
20   Sciame or pursuing its claim?                                  20   let's make a decision, how we divvying this up and so
21       A. We've provided our notice of dispute and our            21   forth.
22   description of dispute. The ball in court is in                22        Q. If -- if Sciame or the owner came to you or
23   Sciame/the owner, and it's been like that for a year and       23   if a court decided or the governor decided that
24   a half unfortunately.                                          24   Whitestone is entitled to $237,000 for this remedial
                                                         Page 159                                                          Page 161
 1       Q. In New York is there a process where the                 1   work, what happens to the litigation? What if they
 2   owner or the architect and a claimant have to proceed to        2   decide tomorrow that, what happens to the litigation that
 3   have some kind of administrative hearing to address the         3   Whitestone has against Yuanda?
 4   dispute?                                                        4           MR. CARBONE: All right. Objection. You're
 5           MR. CARBONE: I'm going to object. Aren't you            5   asking him to speculate, but he just answered that the
 6   really asking him a legal question?                             6   last question.
 7           MR. GILL: Honestly, I'm asking because I                7           MR. GILL: He said he would settle up with
 8   don't know. I mean if he knows --                               8   Yuanda, and I want to make sure -- my follow-up question
 9           MR. CARBONE: I could tell you.                          9   was if Whitestone gets everything that they are -- they
10           MR. GILL: Okay. Well, we'll go off the                 10   believe they are entitled to -- I don't understand what
11   record later and you can tell me.                              11   he means by settle up with Yuanda, so that was my --
12           MR. CARBONE: Okay.                                     12   BY THE WITNESS:
13           MR. GILL: If he doesn't know, then I'll move           13       A. Well, the only --
14   on.                                                            14           MR. CARBONE: Hold on one second because it's
15   BY THE WITNESS:                                                15   a mischaracterization of what he said because he said he
16       A. I don't -- yeah, I'm not the proper person to           16   would approach Yuanda to see if they could work out a
17   ask.                                                           17   settlement. That's what he said.
18   BY MR. GILL:                                                   18           MR. GILL: Okay.
19       Q. And the reason I'm asking -- and I'll tell              19           MR. CARBONE: Okay.
20   you. I'm not going to hide the ball. You said to the           20           MR. GILL: Let me withdraw the question and
21   extent that your claim against Sciame or the owner is          21   ask it a different way.
22   rejected Yuanda then you would feel owes Whitestone, so I      22
23   want to understand --                                          23   BY MR. GILL:
24       A. Correct. Yes.                                           24     Q. If an administrator, the governor, Sciame,

                                                                                                        41 (Pages 158 - 161)
                                                 Veritext Legal Solutions
www.veritext.com                                                                                                 888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 43 of 48


                                                       Page 162                                                        Page 164
 1   the owner before trial in this matter decides that            1       Q. Okay. The second to the last line of the
 2   Whitestone is entitled to the full amount it is seeking,      2   statement about what Steven Grzic knows and will testify
 3   is there anything else that Whitestone wants from Yuanda?     3   about, it says: "Breaches of the contract at issue." Do
 4        A. I guess the only -- I'm sorry, Donald. Oh.            4   you see that?
 5   The only -- the only remaining issue that I -- that I can     5       A. Yes.
 6   think of at this moment that would have to be resolved        6       Q. And in your opinion, your lay opinion -- I
 7   would be it's my understanding that Yuanda would owe          7   don't want a --
 8   us -- it's also -- we are also entitled to our legal fees     8       A. Hold on. Hold on. Listen. Okay. Go ahead.
 9   according to the purchase order from Yuanda. As far as I      9   I'm sorry.
10   can tell -- see right now, that should hypothetically we     10       Q. I want to know what you believe or how you
11   settle up with the owner tomorrow, we get paid everything    11   believe Yuanda breached the contract.
12   we're asking for, the only thing in question that would      12       A. That once the system was rejected by the
13   remain would be if any legal fees would be reimbursed to     13   owner/construction manager that once Yuanda was notified
14   us.                                                          14   by Whitestone and directed -- and directed by Whitestone
15        Q. One of the things that your -- the very first        15   to Yuanda to remediate that they refused to remediate it.
16   exhibit I showed you, Exhibit 20, which is your -- the       16       Q. And remediate in the way you just said is pay
17   initial disclosures says that -- talks about the             17   for -- actually perform or pay for the installation of
18   aforesaid breaches on the contract, and I assume -- I        18   the new connection?
19   know that wasn't written by you but that was -- refers to    19       A. Correct.
20   breaches by Yuanda of the purchase order.                    20       Q. And I want to make sure. I want to -- I want
21        A. Where -- what --                                     21   to -- we've talked about a lot and gone -- covered a lot
22        Q. It's the very --                                     22   of ground, and I want to make sure I understand your
23        A. Exhibit 20?                                          23   position, so I want to summarize.
24        Q. Exhibit 20 under the statement regarding your        24            And in summary, it's my understanding that
                                                       Page 163                                                        Page 165
 1   knowledge. It's -- the aforesaid breaches is literally        1   you believe Yuanda's design of the WT-3 clerestory was
 2   the last line but it kind of -- aforesaid refers to           2   defective because it did not accommodate the 3.4 inches
 3   everything above that. Breaches of the contract at            3   of movement that the architect disclosed?
 4   issue.                                                        4       A. Yes.
 5        A. What page?                                            5       Q. But you agree that Sciame, the architect
 6        Q. The first page.                                       6   and/or the consultant did not provide that design
 7            MR. CARBONE: Give me an opportunity to get           7   criteria, the 3.4 inches, until it provided the response
 8   number 20. You say number 20 was his declaration?             8   to RFI 1130?
 9            MR. GILL: It was -- no, not the declaration.         9       A. Yes, but I'd like to clarify going back to
10   It's the initial disclosure, the Rule 26 disclosure.         10   your first comment. I -- I -- I -- I agree that it's
11            MR. CARBONE: Oh, okay.                              11   rejected by Whitestone as -- so inasmuch as it is
12            MR. GILL: It was the first one --                   12   rejected by the ownership and -- and the construction
13            MR. CARBONE: All right. Let me see. No, I           13   manager.
14   know. I know exactly what it looks like. I just need to      14       Q. I -- and just for clarification, I
15   find it.                                                     15   intentionally did not say rejected. I say that the
16                         (Brief pause.)                         16   clerestory was defective because of it did not
17              No idea where it went. Do you mind if I           17   accommodate the movement. Okay.
18   look over his shoulder?                                      18       A. Well, I -- I find -- okay. So --
19            MR. GILL: Go right ahead.                           19       Q. Okay. But -- but that is true --
20            MR. CARBONE: Thank you.                             20           MR. CARBONE: Wait. Wait. Wait. Adam, Adam,
21            MR. GILL: It's really just a question or two,       21   he was in the middle of -- you're cutting him off. Let
22   so go right ahead.                                           22   him finish his thoughts, please.
23            MR. CARBONE: Go ahead.                              23
24   BY MR. GILL:                                                 24   BY MR. GILL:

                                                                                                      42 (Pages 162 - 165)
                                               Veritext Legal Solutions
www.veritext.com                                                                                              888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 44 of 48


                                                      Page 166                                                        Page 168
 1        Q. Okay. Please finish.                                 1        MR. GILL: And I believe that they're
 2        A. Okay. I -- my stance is it is rejected by            2 reserving signature. They did so last time.
 3   Whitestone to Yuanda inasmuch as it is -- well, I'm          3        MR. CARBONE: Yes, we are reserving signature.
 4   sorry. What were the terms that you used, sorry, just so     4                    (The deposition concluded
 5   I can be on the record?                                      5                    at 1:36 p.m.)
 6        Q. The question I asked and you said yes to --          6
 7   and feel free to correct me or clarify. I'm not saying       7
 8   it's set in stone. The question I asked is you believe       8
 9   that Yuanda's design of the WT-3 clerestory was defective    9
10   because it did not accommodate the 3.4 inches of building   10
11   movement.                                                   11
12        A. I feel that their design was defective              12
13   inasmuch as it is rejected by the owner and -- and          13
14   Sciame.                                                     14
15        Q. Do you have an opinion, you personally have         15
16   an opinion whether the clerestory was defective because     16
17   it failed to accommodate the movement, the 3.4 inches of    17
18   movement?                                                   18
19        A. Well, yes, it is defective if it failed to          19
20   accommodate for the 3.4 inches of movement. In that --      20
21   in that sense, yes, it is defective.                        21
22        Q. And you agree that Yuanda was not told by           22
23   Sciame, the architect or the consultants that the           23
24   criteria was 3.4 inches of movement until after the RFI     24
                                                      Page 167                                                        Page 169
 1   1130 response?                                               1                SIGNATURE:
 2       A. That I agree with, yes.                               2 It was agreed by and between counsel and the parties that
 3       Q. At the time that Whitestone completed                 3 the Deponent will read and sign the transcript of said
 4   installation of the WT-3 clerestory did Whitestone have      4 deposition.
 5   any reason to know that the building movement needed to      5
 6   accommodate 3.4 inches of movement?                          6
 7       A. At the time of?                                       7
 8       Q. Completion of the original WT-3 clerestory            8
 9   installation.                                                9
10       A. No, we were not aware of that 3.4 inch               10
11   requirement as far as I know. I was not aware of it.        11
12       Q. At the time that Whitestone completed                12
13   installation of the WT-3 clerestory, did you have any       13
14   reason to believe that the components that Yuanda           14
15   fabricated did not comply with the requirements of the      15
16   contract documents or purchase order?                       16
17       A. No.                                                  17
18           MR. GILL: That's all I have.                        18
19           MR. CARBONE: You're done?                           19
20           MR. GILL: That's it.                                20
21           MR. CARBONE: Okay. Good.                            21
22           THE VIDEOGRAPHER: Like to go off the record?        22
23           MR. GILL: Yep.                                      23
24           THE VIDEOGRAPHER: Off the record at 1:36.           24

                                                                                                    43 (Pages 166 - 169)
                                               Veritext Legal Solutions
www.veritext.com                                                                                             888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 45 of 48


                                                                   Page 170                                                                  Page 172
 1 STATE OF ILLINOIS)
                                                                               1                    Veritext Legal Solutions
                ) SS:
 2 COUNTY OF C O O K)                                                                                 1100 Superior Ave
 3
            I, KELLY A. BRICHETTO, a Certified Shorthand
                                                                               2                        Suite 1820
 4                                                                                                   Cleveland, Ohio 44114
   Reporter of said state, do hereby certify
 5
                                                                               3                     Phone: 216-523-1313
   that the within named witness, STEVEN GRZIC, was by me                      4   February 10, 2021
 6
   first duly sworn to testify the truth, the whole truth
                                                                               5   To: Mr. Carbone
 7                                                                             6   Case Name: Whitestone Construction Corp. v. Yuanda USA Corp.
   and nothing but the truth in the cause aforesaid; that
 8                                                                             7   Veritext Reference Number: 4429365
   the testimony then given by the above-referenced witness                    8   Witness: Steven Grzic          Deposition Date: 1/27/2021
 9
   was by me reduced to stenotype in the presence of said                      9   Dear Sir/Madam:
10                                                                            10   The deposition transcript taken in the above-referenced
   witness; afterwards transcribed, and that the foregoing
11                                                                            11   matter, with the reading and signing having not been
   is a true and correct transcription of the testimony so                    12   expressly waived, has been completed and is available
12
   given by the above-referenced witness.                                     13   for review and signature. Please call our office to
13                                                                            14   make arrangements for a convenient location to
           I do further certify that this deposition was
14                                                                            15   accomplish this or if you prefer a certified transcript
   taken at the time and place in the foregoing caption                       16   can be purchased.
15
   specified and was completed without adjournment.                           17   If the errata is not returned within thirty days of your
16                                                                            18   receipt of this letter, the reading and signing will be
            I do further certify that I am not a relative,
17                                                                            19   deemed waived.
   counsel or attorney for either party or otherwise                          20
18
   interested in the event of this action.                                       Sincerely,
19
                                                                              21
20
21                                                                            22 Production Department
22
                                                                              23
23
24                                                                            24 NO NOTARY REQUIRED IN CA

                                                                   Page 171                                                                  Page 173
                                                                              1           DEPOSITION REVIEW
 1        IN WITNESS WHEREOF, I do hereunto set my hand                                  CERTIFICATION OF WITNESS
 2 this 10th day of February, 2021.                      2
                                                                                       ASSIGNMENT REFERENCE NO: 4429365
 3                                                       3                             CASE NAME: Whitestone Construction Corp. v. Yuanda USA Corp.
                                                                                       DATE OF DEPOSITION: 1/27/2021
 4                                                       4                             WITNESS' NAME: Steven Grzic
 5                                                       5                             In accordance with the Rules of Civil
                                                                                   Procedure, I have read the entire transcript of
 6                   <%12498,Signature%>                 6                         my testimony or it has been read to me.
                                                         7                             I have made no changes to the testimony
 7                   KELLY A. BRICHETTO                                            as transcribed by the court reporter.
 8                   CSR License No. 84-3252             8
                                                                                   _______________         ________________________
 9                                                       9                         Date            Steven Grzic
                                                        10                             Sworn to and subscribed before me, a
10                                                                                 Notary Public in and for the State and County,
11                                                      11                         the referenced witness did personally appear
                                                                                   and acknowledge that:
12                                                      12
                                                                                      They have read the transcript;
13                                                      13                            They signed the foregoing Sworn
14                                                                                       Statement; and
                                                        14                            Their execution of this Statement is of
15                                                                                       their free act and deed.
                                                        15
16                                                                                    I have affixed my name and official seal
17                                                      16
                                                                                   this ______ day of_____________________, 20____.
18                                                      17
                                                                                         ___________________________________
19                                                      18                               Notary Public
20                                                      19                               ___________________________________
                                                                                         Commission Expiration Date
21                                                      20
                                                        21
22                                                      22
23                                                      23
                                                        24
24                                                      25

                                                                                                                                44 (Pages 170 - 173)
                                                              Veritext Legal Solutions
www.veritext.com                                                                                                                      888-391-3376
 Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 46 of 48


                                                                        Page 174
 1          DEPOSITION REVIEW
           CERTIFICATION OF WITNESS
 2
         ASSIGNMENT REFERENCE NO: 4429365
 3       CASE NAME: Whitestone Construction Corp. v. Yuanda USA Corp.
         DATE OF DEPOSITION: 1/27/2021
 4       WITNESS' NAME: Steven Grzic
 5       In accordance with the Rules of Civil
     Procedure, I have read the entire transcript of
 6   my testimony or it has been read to me.
 7       I have listed my changes on the attached
     Errata Sheet, listing page and line numbers as
 8   well as the reason(s) for the change(s).
 9       I request that these changes be entered
     as part of the record of my testimony.
10
       I have executed the Errata Sheet, as well
11 as this Certificate, and request and authorize
   that both be appended to the transcript of my
12 testimony and be incorporated therein.
13 _______________           ________________________
   Date              Steven Grzic
14
       Sworn to and subscribed before me, a
15 Notary Public in and for the State and County,
   the referenced witness did personally appear
16 and acknowledge that:
17     They have read the transcript;
       They have listed all of their corrections
18         in the appended Errata Sheet;
       They signed the foregoing Sworn
19         Statement; and
       Their execution of this Statement is of
20         their free act and deed.
21     I have affixed my name and official seal
22 this ______ day of_____________________, 20____.
23         ___________________________________
           Notary Public
24
           ___________________________________
25         Commission Expiration Date

                                                   Page 175
 1            ERRATA SHEET
          VERITEXT LEGAL SOLUTIONS MIDWEST
 2          ASSIGNMENT NO: 1/27/2021
 3   PAGE/LINE(S) /    CHANGE       /REASON
 4   ___________________________________________________
 5   ___________________________________________________
 6   ___________________________________________________
 7   ___________________________________________________
 8   ___________________________________________________
 9   ___________________________________________________
10   ___________________________________________________
11   ___________________________________________________
12   ___________________________________________________
13   ___________________________________________________
14   ___________________________________________________
15   ___________________________________________________
16   ___________________________________________________
17   ___________________________________________________
18   ___________________________________________________
19
   _______________      ________________________
20 Date          Steven Grzic
21 SUBSCRIBED AND SWORN TO BEFORE ME THIS ________
22 DAY OF ________________________, 20______ .
23       ___________________________________
         Notary Public
24
         ___________________________________
25       Commission Expiration Date

                                                                                         45 (Pages 174 - 175)
                                                              Veritext Legal Solutions
www.veritext.com                                                                               888-391-3376
Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 47 of 48



                 Federal Rules of Civil Procedure

                                 Rule 30



    (e) Review By the Witness; Changes.

    (1) Review; Statement of Changes. On request by the

    deponent or a party before the deposition is

    completed, the deponent must be allowed 30 days

    after being notified by the officer that the

    transcript or recording is available in which:

    (A) to review the transcript or recording; and

    (B) if there are changes in form or substance, to

    sign a statement listing the changes and the

    reasons for making them.

    (2) Changes Indicated in the Officer's Certificate.

    The officer must note in the certificate prescribed

    by Rule 30(f)(1) whether a review was requested

    and, if so, must attach any changes the deponent

    makes during the 30-day period.




    DISCLAIMER:      THE FOREGOING FEDERAL PROCEDURE RULES

    ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

    THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

    2019.    PLEASE REFER TO THE APPLICABLE FEDERAL RULES

    OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 1:20-cv-01006-GHW Document 121-28 Filed 07/02/21 Page 48 of 48

               VERITEXT LEGAL SOLUTIONS
     COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.
